Exhibit 10.1

EXECUTION VERSION

 

 

 

$150,000,000

CREDIT AGREEMENT

dated as of

April 30, 2010

among

ARGO GROUP INTERNATIONAL HOLDINGS, LTD.,

ARGO GROUP US, INC.,

ARGO INTERNATIONAL HOLDINGS LIMITED, and

ARGO UNDERWRITING AGENCY LIMITED,

as Borrowers,

The Lenders Party Hereto

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

WELLS FARGO BANK, N.A.,

as Syndication Agent

and

BARCLAYS BANK PLC, THE FROST NATIONAL BANK and U.S. BANK,

as Co-Documentation Agents

 

 

J.P. MORGAN SECURITIES INC.,

and

WELLS FARGO SECURITIES, LLC

as Joint Bookrunners and Joint Lead Arrangers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page

ARTICLE I    Definitions

   1

SECTION 1.01.

  Defined Terms    1

SECTION 1.02.

  Classification of Loans and Borrowings    22

SECTION 1.03.

  Terms Generally    22

SECTION 1.04.

  Accounting Terms; GAAP    23

SECTION 1.05.

  Foreign Currency Calculations    23

ARTICLE II    The Credits

   23

SECTION 2.01.

  Commitments    23

SECTION 2.02.

  Loans and Borrowings    24

SECTION 2.03.

  Requests for Revolving Borrowings    25

SECTION 2.04.

  Equalization of Borrowings    26

SECTION 2.05.

  [Intentionally Omitted]    27

SECTION 2.06.

  Letters of Credit    27

SECTION 2.07.

  Funding of Borrowings    31

SECTION 2.08.

  Interest Elections    32

SECTION 2.09.

  Termination and Reduction of Commitments    34

SECTION 2.10.

  Repayment of Loans; Evidence of Debt    35

SECTION 2.11.

  Prepayment of Loans    36

SECTION 2.12.

  Fees    36

SECTION 2.13.

  Interest    37

SECTION 2.14.

  Alternate Rate of Interest    38

SECTION 2.15.

  Increased Costs    39

SECTION 2.16.

  Break Funding Payments    40

SECTION 2.17.

  Taxes    40

SECTION 2.18.

  Payments Generally; Pro Rata Treatment; Sharing of Set-offs    42

SECTION 2.19.

  Mitigation Obligations; Replacement of Lenders    43

SECTION 2.20.

  Joint and Several Liability of Borrowers.    44

SECTION 2.21.

  Additional Reserve Costs    46

SECTION 2.22.

  Defaulting Lenders    46

ARTICLE III    Representations and Warranties

   48

SECTION 3.01.

  Organization; Powers    48

SECTION 3.02.

  Authorization; Enforceability    48

SECTION 3.03.

  Governmental Approvals; No Conflicts    48

SECTION 3.04.

  Financial Condition; No Material Adverse Change    48

SECTION 3.05.

  Properties    49

SECTION 3.06.

  Litigation and Environmental Matters    49

SECTION 3.07.

  Compliance with Laws and Agreements    49

SECTION 3.08.

  Investment Company Status    49

SECTION 3.09.

  Taxes    49

 

i



--------------------------------------------------------------------------------

SECTION 3.10.

  ERISA    50

SECTION 3.11.

  Insurance Licenses    50

SECTION 3.12.

  Subsidiaries    50

SECTION 3.13.

  Material Agreements    50

SECTION 3.14.

  Environmental Matters    50

SECTION 3.15.

  Disclosure    51

SECTION 3.16.

  Solvency    51

SECTION 3.17.

  Foreign Pension Plan    51

ARTICLE IV    Conditions

   52

SECTION 4.01.

  Effective Date    52

SECTION 4.02.

  Each Credit Event    53

ARTICLE V    Affirmative Covenants

   53

SECTION 5.01.

  Financial Statements; Ratings Change and Other Information    53

SECTION 5.02.

  Notices of Material Events    56

SECTION 5.03.

  Existence; Conduct of Business    57

SECTION 5.04.

  Payment of Obligations    57

SECTION 5.05.

  Maintenance of Properties; Insurance    57

SECTION 5.06.

  Books and Records; Inspection Rights    57

SECTION 5.07.

  Compliance with Laws    58

SECTION 5.08.

  Use of Proceeds and Letters of Credit    58

SECTION 5.09.

  Insurance Licenses and Permits    58

ARTICLE VI    Negative Covenants

   58

SECTION 6.01.

  Indebtedness    58

SECTION 6.02.

  Liens    60

SECTION 6.03.

  Fundamental Changes    61

SECTION 6.04.

  Investments, Loans, Advances, Guarantees and Acquisitions    62

SECTION 6.05.

  Swap Agreements    63

SECTION 6.06.

  Restricted Payments    63

SECTION 6.07.

  Transactions with Affiliates    64

SECTION 6.08.

  Restrictive Agreements    64

SECTION 6.09.

  Minimum Interest Coverage Ratio    64

SECTION 6.10.

  Maximum Leverage Ratio    65

SECTION 6.11.

  Tangible Net Worth    65

SECTION 6.12.

  Risk Based Capital Ratio    65

SECTION 6.13.

  Fiscal Year    65

SECTION 6.14.

  Sale and Leaseback Transactions    65

SECTION 6.15.

  Rentals    65

SECTION 6.16.

  Subordinated Indebtedness; Other Indebtedness and Payments    65

ARTICLE VII    Events of Default

   66 ARTICLE VIII    The Administrative Agent    68

 

ii



--------------------------------------------------------------------------------

ARTICLE IX    Miscellaneous

   70

SECTION 9.01.

  Notices    70

SECTION 9.02.

  Waivers; Amendments    71

SECTION 9.03.

  Expenses; Indemnity; Damage Waiver    72

SECTION 9.04.

  Successors and Assigns    74

SECTION 9.05.

  Survival    77

SECTION 9.06.

  Counterparts; Integration; Effectiveness    77

SECTION 9.07.

  Severability    77

SECTION 9.08.

  Right of Setoff    77

SECTION 9.09.

  Governing Law; Jurisdiction; Consent to Service of Process    78

SECTION 9.10.

  WAIVER OF JURY TRIAL    78

SECTION 9.11.

  Headings    79

SECTION 9.12.

  Confidentiality    79

SECTION 9.13.

  Interest Rate Limitation    80

SECTION 9.14.

  USA PATRIOT Act    80

SECTION 9.15.

  Conversion of Currencies    80

SECTION 9.16.

  Appointment and Authorization of Borrower Representative.    81

 

SCHEDULES:

Schedule 1.01 — Pricing Schedule

Schedule 2.01 — Commitments

Schedule 3.11 — Licenses

Schedule 3.12 — Subsidiaries

Schedule 6.01 — Existing Indebtedness

Schedule 6.02 — Existing Liens

Schedule 6.08 — Existing Restrictions

EXHIBITS:

Exhibit A — Form of Assignment and Assumption

Exhibit B — Mandatory Costs Rate

 

iii



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of April 30, 2010, among ARGO GROUP INTERNATIONAL
HOLDINGS, LTD, ARGO GROUP US, INC., ARGO INTERNATIONAL HOLDINGS LIMITED, and
ARGO UNDERWRITING AGENCY LIMITED, as Borrowers, the LENDERS party hereto, and
JPMORGAN CHASE BANK, N.A., as Administrative Agent.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquired Entity or Business” means either (a) the assets constituting a
business, division, facility, product line or line of business of any Person not
already a Subsidiary or (b) all of the capital stock of any such Person, which
Person shall, as a result of such acquisition or merger, become a Wholly-Owned
Subsidiary of the Parent (or shall be merged with and into the Parent or a
Wholly-Owned Subsidiary, with the Parent or such Wholly-Owned Subsidiary being
the surviving Person).

“Adjusted Eurocurrency Rate” means, with respect to any Eurocurrency Borrowing
in Dollars for any Interest Period, an interest rate per annum (rounded upwards,
if necessary, to the next 1/100 of 1%) equal to (a) the Eurocurrency Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate. For all other
Eurocurrency Borrowings, “Adjusted Eurocurrency Rate” means the Eurocurrency
Rate.

“Administrative Agent” means JPMCB, together with its permitted successors and
assigns, in its capacity as administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Advance” means any Loan or any Letter of Credit.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” means this Credit Agreement, as amended, restated, modified or
supplemented from time to time.

“Agreement Currency” shall have the meaning assigned to such term in
Section 9.15(b).

 

1



--------------------------------------------------------------------------------

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1% and (c) the Adjusted Eurocurrency
Rate for a one month Interest Period on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1%, provided that,
for the avoidance of doubt, the Adjusted Eurocurrency Rate for any day shall be
based on the rate appearing on the Reuters BBA Libor Rates Page 3750 (or on any
successor or substitute page of such page) at approximately 11:00 a.m. London
time on such day. Any change in the Alternate Base Rate due to a change in the
Prime Rate, the Federal Funds Effective Rate or the Adjusted Eurocurrency Rate
shall be effective from and including the effective date of such change in the
Prime Rate, the Federal Funds Effective Rate or the Adjusted Eurocurrency Rate,
respectively.

“Annual Statement” means the annual statutory financial statement of any
Insurance Subsidiary required to be filed with the insurance commissioner (or
similar authority) of its jurisdiction of incorporation, which statement shall
be in the form required by such Insurance Subsidiary’s jurisdiction of
incorporation or, if no specific form is so required, in the form of financial
statements recommended by the NAIC to be used for filing annual statutory
financial statements and shall contain the type of information recommended by
the NAIC to be disclosed therein, together with all exhibits or schedules filed
therewith, or, in the case of an Insurance Subsidiary not domiciled in the
United States, any comparable statement.

“Applicable Creditor” shall have the meaning assigned to such term in
Section 9.15(b).

“Applicable Lending Installation” is defined in Section 2.02(e).

“Applicable Rate” means, for any day, with respect to any ABR Loan or
Eurocurrency Loan or with respect to the facility fees payable hereunder, the
applicable rate per annum set forth on Schedule 1.01 under the caption
“Eurocurrency Spread”, “Alternative Base Rate Spread” or “Facility Fee Rate”.

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Argo US” means Argo Group US, Inc., a Delaware corporation.

“Argo Investment Policy” means the investment policy of the Parent and its
Subsidiaries delivered to the Administrative Agent and the Lenders prior to the
Effective Date, together with any amendments or supplements thereto which do not
materially alter or change the guidelines or objectives of such policy as exist
on the Effective Date.

“Asset Disposition” means any sale, transfer or other disposition of any asset
of a Borrower or any Subsidiary in a single transaction or in a series of
related transactions (other than the sale of inventory or products in the
ordinary course of business, the sale of obsolete or worn out property in the
ordinary course of business or the sale of cash, cash equivalents and other
investments made in accordance with Section 6.04(a) in the ordinary course of
business).

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

2



--------------------------------------------------------------------------------

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower Representative” shall mean Argo US in its capacity as borrowing agent
and Loan administrator for the Borrowers hereunder and under each of the other
Credit Documents.

“Borrowers” means, individually and collectively, the Parent, Argo US, Argo
International Holdings Limited, a private limited liability company organized
under the laws of England and Wales and registered under company number:
06543704 and Argo Underwriting Agency Limited, a private limited liability
company organized under the laws of England and Wales and registered under
company number: 03741768.

“Borrowing” means Revolving Loans of the same Type, made pursuant to the same
kind of commitment (i.e., either Dollar Tranche Commitment or Multicurrency
Tranche Commitment), made, converted or continued on the same date and, in the
case of Eurocurrency Loans, as to which a single Interest Period is in effect.

“Borrowing Request” means a request by the Borrower Representative for a
Revolving Borrowing in accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City, London or Bermuda are authorized or
required by law to remain closed; provided that, when used in connection with a
Eurocurrency Loan, the term “Business Day” shall mean any day on which banks are
generally open in London for the conduct of substantially all of their
commercial lending activities or for the sale and purchase of Euros which is
also a day on which the TARGET (Trans-European Automated Real-Time Gross
Settlement Express Transfer) payment system is open for settlement of payment in
Euros.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 30% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Parent;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the

 

3



--------------------------------------------------------------------------------

Parent by Persons who were neither (i) nominated by the board of directors of
the Parent nor (ii) appointed by directors so nominated; (c) the acquisition of
direct or indirect Control of the Parent by any Person or group; (d) except as
otherwise expressly permitted under the terms of this Agreement (including a
disposition permitted under Section 6.03(b)), the Parent shall cease to own and
control, directly or indirectly, free and clear of all Liens and other
encumbrances all of the economic and voting rights associated with all of the
outstanding capital stock of each of its Insurance Subsidiaries or shall cease
to have the power, directly or indirectly, to elect all of the members of the
board of directors of each of its Insurance Subsidiaries; (e) except as
otherwise expressly permitted under the terms of this Agreement (including a
disposition permitted under Section 6.03(b)), Argo US shall cease to own and
control, directly or indirectly, free and clear of all Liens and other
encumbrances all of the economic and voting rights associated with all of the
outstanding capital stock of each of its Insurance Subsidiaries or shall cease
to have the power, directly or indirectly, to elect all of the members of the
board of directors of each of its Insurance Subsidiaries or (f) the Parent shall
cease to own and control, directly or indirectly, free and clear of all Liens
and other encumbrances all of the economic and voting rights associated with all
of the outstanding capital stock of any of the other Borrowers or shall cease to
have the power, directly or indirectly, to elect all of the members of the board
of directors of any of the other Borrowers.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

“Charges” has the meaning set forth in Section 9.13.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, with respect to each Lender, the sum of the Dollar Tranche
Commitment and the Multicurrency Tranche Commitment of such Lender.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Documents” means this Agreement and any note issued pursuant to
Section 2.10(f) hereof.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit

 

4



--------------------------------------------------------------------------------

within three Business Days of the date required to be funded by it hereunder,
(b) notified any Borrower, the Administrative Agent, the Issuing Bank or any
Lender in writing that it does not intend to comply or is refusing to comply
with any of its funding obligations under this Agreement or has made a public
statement to the effect that it does not intend to comply with its funding
obligations under this Agreement or under other agreements in which it commits
to extend credit, (c) otherwise failed to pay over to the Administrative Agent
or any other Lender any other amount required to be paid by it hereunder within
three Business Days of the date when due, unless the subject of a good faith
dispute, or (d) become the subject of a bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee or custodian appointed for it, or has
taken any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.

“Dollar Equivalent” means, on any date of determination (a) with respect to any
amount in Dollars, such amount, and (b) with respect to any amount in any
Foreign Currency, the equivalent in Dollars of such amount, determined by the
Administrative Agent pursuant to Section 1.05 using the Exchange Rate with
respect to such Foreign Currency at the time in effect under the provisions of
such Section.

“Dollar Tranche Borrowing” means a Borrowing comprised exclusively of Dollar
Tranche Loans.

“Dollar Tranche Commitment” means, with respect to each Lender, the commitment
of such Lender to make Dollar Tranche Loans, expressed as an amount representing
the maximum aggregate amount of such Lender’s Dollar Tranche Revolving Credit
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.09 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04. The initial amount
of each Lender’s Dollar Tranche Commitment is set forth on Schedule 2.01, or in
the Assignment and Assumption pursuant to which such Lender shall have assumed
its Dollar Tranche Commitment, as applicable. The initial aggregate amount of
the Lenders’ Dollar Tranche Commitments is $20,000,000.

“Dollar Tranche Lender” means a Lender with a Dollar Tranche Commitment or any
Dollar Tranche Revolving Credit Exposure.

“Dollar Tranche Loan” means a Loan made pursuant to Section 2.01(a).

“Dollar Tranche Revolving Credit Exposure” means, with respect to any Lender at
any time, the sum of the outstanding principal amount of such Lender’s Dollar
Tranche Loans at such time.

“Dollar Tranche Revolving Credit Exposure Percentage” means, with respect to any
Lender, the percentage of the total Dollar Tranche Commitments represented by
such Lender’s Dollar Tranche Commitment; provided that for purposes of
Section 2.22 when a Defaulting Lender shall exist, “Dollar Tranche Revolving
Credit Exposure Percentage” shall

 

5



--------------------------------------------------------------------------------

mean the percentage of the total Dollar Tranche Commitments (disregarding any
Defaulting Lender’s Dollar Tranche Commitment) represented by such Lender’s
Dollar Tranche Commitment. If the Dollar Tranche Commitments have terminated or
expired, the Dollar Tranche Revolving Credit Exposure Percentages shall be
determined based upon the Dollar Tranche Commitments most recently in effect,
giving effect to any assignments and to any Lender’s status as a Defaulting
Lender at the time of determination.

“Dollar Tranche Utilization Percentage” means, at any time, the percentage
equivalent of the aggregate Dollar Tranche Revolving Credit Exposure at such
time divided by the total Dollar Tranche Commitments at such time.

“Dollars” or “$” refers to lawful money of the United States of America.

“EBITDA” means, for any applicable computation period, the Parent’s and
Subsidiaries’ Net Income on a consolidated basis from continuing operations,
plus, to the extent included in the determination of Net Income, (a) income and
franchise taxes paid or accrued during such period, (b) Total Interest Expense
for such period and (c) amortization and depreciation for such period.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Parent or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing; provided that the definition of “Environmental Liability” shall not
include any liability arising out of any insurance policy issued by the
Borrowers or any Subsidiary thereof.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

6



--------------------------------------------------------------------------------

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by any Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by any Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by any
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by any Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from any Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Euro” or “€” means the single currency unit of the Participating Member States.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted Eurocurrency Rate.

“Eurocurrency Rate” means, (a) with respect to any Eurocurrency Borrowing
denominated in Dollars or Sterling for any Interest Period, the rate per annum
determined by the Administrative Agent at approximately 11:00 a.m., London time,
on the Quotation Day for such Interest Period by reference to the British
Bankers’ Association Interest Settlement Rates for deposits in the currency of
such Borrowing (as reflected on the applicable Reuters screen page (or on any
successor or substitute page of such page)), for a period equal to such Interest
Period and (b) with respect to any Eurocurrency Borrowing denominated in Euros
for any Interest Period, the rate appearing on the Reuters Screen EURIBOR01 Page
(it being understood that this rate is the Euro interbank offered rate (known as
the “EURIBOR Rate”) sponsored by the Banking Federation of the European Union
and the Financial Markets Association) at approximately 11:00 a.m., London time,
on the Quotation Day prior to the commencement of such Interest Period, as the
rate for deposits in Euros with a maturity comparable to such Interest Period.
To the extent that an interest rate is not ascertainable pursuant to the
foregoing provisions of this definition, the “Eurocurrency Rate” shall be the
average (rounded upward, if necessary, to the next 1/100 of 1%) determined by
the Administrative Agent of the respective interest rates per annum reported to
the Administrative Agent by JPMCB and each other Lender selected by the
Administrative Agent (JPMCB and each such other Lender, the “Reference Lenders”)
as the rate at which each Reference Lender offers to place deposits in the
currency of such Borrowing for such Interest Period to first-class banks in the
London interbank market at approximately 11:00 a.m., London time, on the
Quotation Day for such Interest Period.

 

7



--------------------------------------------------------------------------------

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Rate” means on any day, for purposes of determining the Dollar
Equivalent of any currency other than Dollars, the rate at which such currency
may be exchanged into Dollars at 11:00 a.m. Local Time on such day on the
Reuters Currency pages, if available, for such currency. In the event that such
rate does not appear on any Reuters Currency pages, the Exchange Rate shall be
determined by reference to such other publicly available service for displaying
exchange rates as may be agreed upon by the Administrative Agent and the
Borrowers, or, in the absence of such an agreement, such Exchange Rate shall
instead be the arithmetic average of the spot rates of exchange of the
Administrative Agent in the market where its foreign currency exchange
operations in respect of such currency are then being conducted, at or about
such time as the Administrative Agent shall elect after determining that such
rates shall be the basis for determining the Exchange Rate, on such date for the
purchase of Dollars for delivery two Business Days later; provided that if at
the time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.

“Exchange Rate Date” means, if on such date any outstanding Loan or Letter of
Credit is (or any Loan or Letter of Credit that has been requested at such time
would be) denominated in a currency other than Dollars, each of:

(a) the last Business Day of each calendar month,

(b) if an Event of Default has occurred and is continuing, any Business Day
designated as an Exchange Rate Date by the Administrative Agent in its sole
discretion, and

(c) each date (with such date to be reasonably determined by the Administrative
Agent) that is on or about the date of (i) a Borrowing Request or an Interest
Election Request with respect to any Revolving Borrowing or (ii) each request
for the issuance, amendment, renewal or extension of any Letter of Credit.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrowers hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which any of the Borrowers is organized or in which
its principal office is located and (c) in the case of a Foreign Lender (other
than an assignee pursuant to a request by the Borrower Representative under
Section 2.19(b)), any withholding tax that is imposed by any jurisdiction other
than the United Kingdom or Bermuda on amounts payable to such Foreign Lender at
the time such Foreign Lender becomes a party to this Agreement (or designates a
new lending office) or is

 

8



--------------------------------------------------------------------------------

attributable to such Foreign Lender’s failure to comply with Section 2.17(e),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrowers with respect to such withholding
tax pursuant to Section 2.17(a); provided that the payment obligations of the
Borrowers under Section 2.17(a) are not thereby increased.

“Existing Letter of Credit” means letter of credit number CTCS-713912 issued by
JPMCB in the face amount of $140,000 upon the application of Argo US.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of any Borrower.

“Foreign Currency” means Euros or Sterling.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the jurisdiction of organization of the relevant
Borrower to or to the account of which any funds are disbursed in the manner
contemplated in this Agreement, or by or on account of which any payment
obligation is made under the Agreement. For purposes of this definition, the
United States of America, each State thereof and the District of Columbia shall
be deemed to constitute a single jurisdiction.

“Foreign Pension Plan” means any plan, fund (including, without limitation, any
superannuation fund) or other similar program established or maintained outside
the United States by a Borrower or any one or more of the Subsidiaries primarily
for the benefit of employees of such Borrower or any Subsidiary residing outside
the United States, which plan, fund or other similar program provides, or
results in, retirement income, a deferral of income in contemplation of
retirement or payments to be made upon termination or severance of employment,
and which plan is not subject to ERISA or the Code.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity, including any insurance commissioner or other insurance
regulatory authority, exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government.

 

9



--------------------------------------------------------------------------------

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business. The amount of any
Guarantee made by any guarantor shall be deemed to be the lower of (a) an amount
equal to the stated or determinable amount of the primary obligation in respect
of which such Guarantee is made and (b) the maximum amount for which such
guarantor may be liable pursuant to the terms of the instrument embodying such
Guarantee, unless (in the case of a primary obligation that is not Indebtedness)
such primary obligation and the maximum amount for which such guarantor may be
liable are not stated or determinable, in which case the amount of such
Guarantee shall be such guarantor’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrowers in good faith.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
current accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances,
(k) all Off-Balance Sheet Liabilities and (l) all Trust Preferred Securities and
similarly structured indebtedness. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.

 

10



--------------------------------------------------------------------------------

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Insurance Subsidiary” means each of Argonaut Insurance Co., Argonaut Great
Central Insurance Co., Argonaut-Midwest Insurance Co., Select Markets Insurance
Company, Argonaut-Southwest Insurance Co., Argonaut Limited Risk Insurance
Company, Colony Insurance Co., Colony Specialty Insurance Co., Colony National
Insurance Co., Rockwood Casualty Insurance Co., Somerset Casualty Insurance Co.,
ARGO RE Limited, and each other Subsidiary which is engaged in the business of
insurance or reinsurance, together with their respective successors and
permitted assigns.

“Intercompany Loan Agreement” means that certain letter agreement dated as of
April, 2008 between Argo Acquisition, Limited and Argonaut Group, Inc., together
with all amendments and modifications thereto entered into and provided to the
Administrative Agent prior to the Effective Date, pursuant to which Argo US
extended credit to Argo Acquisition, Limited up to an original maximum amount of
$199,500,000 (of which, up to a maximum of $80,000,000 remains outstanding as of
the date hereof).

“Interest Coverage Ratio” means, as of the end of any fiscal quarter of the
Parent, the ratio of (a) EBITDA to (b) Total Interest Expense, in each case for
the period of four fiscal quarters then ended, computed on a consolidated basis
for the Parent and its Subsidiaries.

“Interest Election Request” means a request by the Borrower Representative to
convert or continue a Revolving Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.

“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower Representative may elect; provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period pertaining to a Eurocurrency Borrowing that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.

“Issuing Bank” means JPMCB., in its capacity as the issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.06(i).
The Issuing Bank

 

11



--------------------------------------------------------------------------------

may, in its discretion, arrange for one or more Letters of Credit to be issued
by Affiliates of the Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.

“JPMCB” means JPMorgan Chase Bank, N.A., a national banking association, and its
successors.

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrowers at such time. The LC Exposure of any Lender at any time shall be its
Multicurrency Tranche Revolving Credit Exposure Percentage of the total LC
Exposure at such time.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Leverage Ratio” means at any time, the ratio of Total Debt at such time to
Total Capitalization at such time.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

“Local Time” means (a) with respect to a Loan or Borrowing denominated in
Dollars, Chicago time and (b) with respect to a Loan or Borrowing denominated in
any Foreign Currency, London time.

“Mandatory Costs Rate” means the rate calculated in accordance with the formula
and in the manner set forth in Exhibit B hereto.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of (i) the Parent and
the Subsidiaries taken as a whole or (ii) Argo US and its subsidiaries taken as
a whole, (b) the ability of any of the Borrowers to perform any of its payment
or other material obligations under this Agreement or any other Credit Document
or (c) the rights of or benefits available to the Lenders under this Agreement
or any other Credit Document.

 

12



--------------------------------------------------------------------------------

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrowers and the Subsidiaries in an aggregate principal amount
exceeding $10,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of a Borrower or any Subsidiary in respect
of any Swap Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that such Borrower or such Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.

“Maturity Date” means April 30, 2013.

“Maximum Rate” has the meaning set forth in Section 9.13.

“Multicurrency Tranche Borrowing” means a Borrowing comprised exclusively of
Multicurrency Tranche Loans.

“Multicurrency Tranche Commitment” means, with respect to each Lender, the
commitment of such Lender to make Multicurrency Tranche Loans and to acquire
participations in Letters of Credit hereunder, expressed as an amount
representing the maximum aggregate amount of such Lender’s Multicurrency Tranche
Revolving Credit Exposure hereunder, as such commitment may be (a) reduced from
time to time pursuant to Section 2.09 and (b) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 9.04. The
initial amount of each Lender’s Multicurrency Tranche Commitment is set forth on
Schedule 2.01, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Multicurrency Tranche Commitment, as applicable. The
initial aggregate amount of the Lenders’ Multicurrency Tranche Commitments is
$130,000,000.

“Multicurrency Tranche Lender” means a Lender with a Multicurrency Tranche
Commitment or any Multicurrency Tranche Revolving Credit Exposure.

“Multicurrency Tranche Loan” means a Loan made pursuant to Section 2.01(b).

“Multicurrency Tranche Revolving Credit Exposure” means, with respect to any
Lender at any time, the Dollar Equivalent of the sum of the outstanding
principal amount of such Lender’s Multicurrency Tranche Loans and its LC
Exposure at such time.

“Multicurrency Tranche Revolving Credit Exposure Percentage” means, with respect
to any Lender, the percentage of the total Multicurrency Tranche Commitments
represented by such Lender’s Multicurrency Tranche Commitment; provided that for
purposes of Section 2.22 when a Defaulting Lender shall exist, “Multicurrency
Tranche Revolving Credit Exposure Percentage” shall mean the percentage of the
total Multicurrency Tranche Commitments (disregarding any Defaulting Lender’s
Multicurrency Tranche Commitment) represented by such Lender’s Multicurrency
Tranche Commitment. If the Multicurrency Tranche Commitments have terminated or
expired, the Multicurrency Tranche Revolving Credit Exposure Percentages shall
be determined based upon the Multicurrency Tranche Commitments most recently in
effect, giving effect to any assignments and to any Lender’s status as a
Defaulting Lender at the time of determination.

 

13



--------------------------------------------------------------------------------

“Multicurrency Tranche Utilization Percentage” means, at any time, the
percentage equivalent of the aggregate Multicurrency Tranche Revolving Credit
Exposure at such time divided by the total Multicurrency Tranche Commitments at
such time.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“NAIC” means the National Association of Insurance Commissioners and any
successors thereto.

“Net Income” means, for any computation period, with respect to the Parent on a
consolidated basis with its Subsidiaries (other than any Subsidiary which is
restricted from declaring or paying dividends or otherwise advancing funds to
its parent whether by contract or otherwise (except pursuant to laws and/or
regulations restricting the payment of dividends by Insurance Subsidiaries)),
cumulative net income earned during such period (determined before the deduction
of minority interests) as determined in accordance with GAAP.

“Obligations” shall mean (a) the unpaid principal of and interest on the Loans,
(b) the obligation of the Borrowers to pay the amounts of all drawings, together
with interest accrued thereon, made under Letters of Credit, (c) the fees,
expenses and all other liabilities of the Borrowers to the Administrative Agent
and any Lender, which may arise under, out of, or in connection with, this
Agreement or any other Credit Document.

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any liability under any Sale and Leaseback Transaction other
than Capital Lease Obligations, (c) any liability under any so-called “synthetic
lease” arrangement or transaction entered into by such Person, or (d) any
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheets of such Person.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

“Parent” means Argo Group International Holdings, Ltd., a company formed under
the laws of Bermuda.

“Participant” has the meaning set forth in Section 9.04.

“Participating Member State” means any member state of the European Communities
that adopts or has adopted the Euro as its lawful currency in accordance with
the legislation of the European Community relating to the Economic and Monetary
Union.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

14



--------------------------------------------------------------------------------

“Permitted Acquisition” means the acquisition by the Parent or a Wholly-Owned
Subsidiary thereof of an Acquired Entity or Business (including by way of merger
of such Acquired Entity or Business with and into the Parent (so long as the
Parent is the surviving corporation) or a Wholly-Owned Subsidiary thereof (so
long as the Wholly-Owned Subsidiary is the surviving corporation); provided that
(a) in the case of the acquisition of the capital stock of any Person (including
by way of merger), such Person shall own no capital stock of any other Person
(excluding de minimis amounts) unless either (i) such Person owns 100% of the
capital stock of such other Person or (ii) (x) such Person and its Wholly-Owned
Subsidiaries own at least 80% of the consolidated assets of such other Person
and its Subsidiaries and (y) any non-Wholly-Owned Subsidiary of such Person was
a non-Wholly-Owned Subsidiary prior to the date of such Permitted Acquisition of
such Person; (b) the Acquired Entity or Business acquired pursuant to the
respective Permitted Acquisition is in a business permitted by Section 6.03(c);
(c) in the case of a stock acquisition, such acquisition shall have been
approved by the board of directors of the Acquired Entity or Business; and
(d) all applicable requirements of Section 6.04(e) applicable to Permitted
Acquisitions are satisfied.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business for insurance
regulatory or licensing purposes or in compliance with workers’ compensation,
unemployment insurance and other social security laws or regulations;

(d) deposits required for insurance regulatory or licensing purposes or to
secure the performance of bids, trade contracts, leases, statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of a Borrower or any Subsidiary; and

(g) licenses, sublicenses, leases or subleases granted to other Persons not
materially interfering with the conduct of the business of a Borrower or any
Subsidiary;

(h) Liens incurred pursuant to ordinary course investing, clearing and settling
activities; and

 

15



--------------------------------------------------------------------------------

(i) bankers’ Liens, rights of setoff and other similar Liens not granted to
secure specific Indebtedness existing solely with respect to cash and cash
equivalents on deposit in one or more accounts maintained by a Borrower or any
Subsidiary, in each case granted in the ordinary course of business in favor of
the bank or banks with which such accounts are maintained;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Purchase Money Indebtedness” means, with respect to any Person, any
Indebtedness, whether secured or unsecured, including Capital Lease Obligations,
incurred by such Person to finance the acquisition of fixed assets, so long as
(a) at the time of such incurrence, no Default has occurred and is continuing or
would result from such incurrence, (b) such Indebtedness has a scheduled
maturity and is not due on demand and (c) such Indebtedness does not exceed the
lower of the fair market value or the cost of the applicable fixed assets on the
date acquired.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which a Borrower or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its office located at 270 Park
Avenue, New York, New York; each change in the Prime Rate shall be effective
from and including the date such change is publicly announced as being
effective.

“Quotation Day” means, with respect to any Eurocurrency Borrowing and any
Interest Period, the day on which it is market practice in the London interbank
market for prime banks to give quotations for deposits in the currency of such
Borrowing for delivery on the first day of such Interest Period. If such
quotations would normally be given by prime banks on more than one day, the
Quotation Day will be the last of such days.

“Rating” has the meaning set forth in Schedule 1.01.

“Register” has the meaning set forth in Section 9.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, subject to Section 2.22, Lenders having
Revolving Credit Exposures and unused Commitments representing at least 51% of
the sum of the total Revolving Credit Exposures and unused Commitments at such
time.

 

16



--------------------------------------------------------------------------------

“Required Multicurrency Tranche Lenders” means, at any time, subject to
Section 2.22, Lenders having Multicurrency Tranche Revolving Credit Exposures
and unused Multicurrency Tranche Commitments representing at least 51% of the
sum of the total Multicurrency Tranche Revolving Credit Exposures and unused
Multicurrency Tranche Commitments at such time.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the Parent
or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Parent or any Subsidiary or any option, warrant
or other right to acquire any such Equity Interests in the Parent or any
Subsidiary.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of such Lender’s Dollar Tranche Revolving Credit Exposure at such time and
its Multicurrency Tranche Revolving Credit Exposure at such time.

“Revolving Loan” means a Dollar Tranche Loan or a Multicurrency Tranche Loan.

“Risk Based Capital Ratio” means, with respect to any Specified Insurance
Subsidiary, the ratio (expressed as a percentage) of the “Total Adjusted
Capital” of such Specified Insurance Subsidiary at such time to the “Authorized
Control Level Risk-Based Capital” of such Specified Insurance Subsidiary at such
time, in each case as set forth on lines 28 and 29, respectively of the
applicable December 31 Annual Statements for such Specified Insurance
Subsidiary.

“S&P” means Standard & Poor’s Rating Services, a division of the McGraw Hill
Companies, Inc.

“Sale and Leaseback Transaction” means any sale or other transfer of property by
any Person with the intent to lease such property as lessee.

“SAP” means, with respect to any Insurance Subsidiary, the statutory accounting
practices prescribed or permitted by the insurance commissioner (or other
similar authority) as of the date hereof in the jurisdiction of incorporation of
such Insurance Subsidiary for the preparation of annual statements and other
financial reports by insurance companies of the same type as such Insurance
Subsidiary.

“Significant Insurance Subsidiary” means any Significant Subsidiary which is an
Insurance Subsidiary.

“Significant Subsidiary” of a Person means a “significant subsidiary” as defined
in Rule 1 02(w) of Regulation S-X of the Securities and Exchange Commission (17
CFR Part 210). Unless otherwise expressly provided, all references herein to a
“Significant Subsidiary” shall mean a Significant Subsidiary of any of the
Borrowers.

 

17



--------------------------------------------------------------------------------

“Solvent” means, when used with respect to a Person, that (a) the fair saleable
value of the assets of such Person is in excess of the total amount of the
present value of its liabilities (including for purposes of this definition all
liabilities (including loss reserves as determined by such Person), whether or
not reflected on a balance sheet prepared in accordance with GAAP and whether
direct or indirect, fixed or contingent, secured or unsecured, disputed or
undisputed), (b) such Person is able to pay its debts or obligations in the
ordinary course as they mature and (c) such Person does not have unreasonably
small capital to carry out its business as conducted and as proposed to be
conducted. “Solvency” shall have a correlative meaning.

“Specified Insurance Subsidiaries” means, individually and collectively, each of
Argonaut Insurance Company, an Illinois insurance company, Rockwood Casualty
Insurance Company, a Pennsylvania insurance company and Colony Insurance
Company, a Virginia insurance company.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted Eurocurrency Rate, for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board). Such
reserve percentages shall include those imposed pursuant to such Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Sterling” or “£” means the lawful currency of the United Kingdom of Great
Britain and Northern Ireland.

“Subordinated Indebtedness” means (a) for purposes of Section 6.01(d),
Indebtedness the payment of which is subordinated to all obligations of the
applicable Borrower or Borrowers hereunder or in connection herewith on terms of
subordination no less favorable to the Lenders than the terms of subordination
in the Trust Preferred Securities referred to in part (ix) of the definition of
Trust Preferred Securities and (b) for purposes of all other sections of this
Agreement, Indebtedness the payment of which is subordinated to any of the
obligations of the applicable Borrower or Borrowers hereunder or in connection
herewith, including without limitation the obligations of the Borrowers in
respect of the Trust Preferred Securities or Indebtedness incurred pursuant to
Section 6.01(d) or (f).

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than

 

18



--------------------------------------------------------------------------------

50% of the general partnership interests are, as of such date, owned, controlled
or held, or (b) that is, as of such date, otherwise Controlled, by the parent or
one or more subsidiaries of the parent or by the parent and one or more
subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Parent.

“Subsidiary Rating” has the meaning set forth in Schedule 1.01

“Substantial Portion” means, with respect to the property of the Parent and its
Subsidiaries, property which (a) represents more than 10% of the consolidated
assets of the Parent and its Subsidiaries or (solely with respect to sales of
property of Argo US and its subsidiaries) of Argo US and its subsidiaries, in
either case as would be shown in the consolidated financial statements of the
Parent and its Subsidiaries (or, as applicable, Argo US and its subsidiaries) as
at the beginning of the twelve-month period ending with the last day of the
month preceding the month in which such determination is made, or (b) is
responsible for more than 10% of the consolidated net sales or of the
consolidated net income of the Parent and its Subsidiaries or (solely with
respect to sales of property of Argo US and its subsidiaries) of Argo US and its
subsidiaries, in either case as reflected in the financial statements referred
to in clause (a) above.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of a Borrower or the
Subsidiaries shall be a Swap Agreement.

“Tangible Net Worth” means, with respect to a Borrower, an amount equal to
(a) such Borrower’s total shareholder’s equity determined in accordance with
GAAP, minus (b) the aggregate book value of the intangible assets, including
goodwill, of such Borrower and its subsidiaries, all determined in accordance
with GAAP.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Total Capitalization” means an amount equal to the sum of Tangible Net Worth of
the Parent plus Total Debt.

“Total Debt” means all Indebtedness of the Parent and its Subsidiaries, on a
consolidated basis, which appears on a balance sheet calculated in accordance
with GAAP plus, without duplication (a) the principal amount of all Trust
Preferred Securities, (b) all Off-Balance Sheet Liabilities of the Parent or any
Subsidiary, (c) the face amount of all outstanding letters of credit in respect
of which the Parent or any Subsidiary has any actual or contingent reimbursement
obligation (excluding letters of credit which are issued to support the
reinsurance obligations of Subsidiaries of the Parent which have been fully
collateralized and fully collateralized letters of credit which are issued to
support the capital requirements at Lloyd’s of

 

19



--------------------------------------------------------------------------------

London, otherwise known as “Funds at Lloyd’s”), (d) the maximum aggregate amount
(giving effect to any netting agreements) that the Parent and its Subsidiaries
would be required to pay if all Swap Agreements of the Parent and its
Subsidiaries with respect to interest on indebtedness for money borrowed were
terminated at any date of determination and (d) the principal amount of all
Guarantees of the Parent and its Subsidiaries.

“Total Interest Expense” means, for any period, total cash interest expense
deducted in the computation of Net Income for such period (including that
attributable to Capital Lease Obligations and interest paid under synthetic
leases) of the Parent and its Subsidiaries for such period with respect to all
outstanding Indebtedness of the Parent and its Subsidiaries.

“Transactions” means the execution, delivery and performance by the Borrowers of
this Agreement, the borrowing of Loans, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.

“Trust Preferred Securities” means, collectively, the following, which, without
duplication, do not exceed $311,334,000 in the aggregate:

(i) those certain Floating Rate Capital Securities in the amount of $15,000,000
that were issued by Argonaut Group Statutory Trust on May 15, 2003 and that
mature in 2033, those certain Floating Rate Common Securities in the amount of
$464,000 that were issued by Argonaut Group Statutory Trust to Argo US on
May 15, 2003 and that mature in 2033, and the related Floating Rate Junior
Subordinated Deferrable Interest Debentures in the amount of $15,464,000 that
were issued by Argo US on May 15, 2003 and that mature in 2033;

(ii) those certain Capital Securities in the amount of $12,000,000 that were
issued by Argonaut Group Statutory Trust III on December 16, 2003 and that
mature in 2034, those certain Common Securities in the amount of $372,000 that
were issued by Argonaut Group Statutory Trust III to Argo US on December 16,
2003 and that mature in 2034, and the related Floating Rate Junior Subordinated
Debt Securities due 2034 in the amount of $12,372,000 that were issued by Argo
US on December 16, 2003 and that mature in 2034;

(iii) those certain Preferred Securities in the amount of $13,000,000 that were
issued by Argonaut Group Statutory Trust IV on April 29, 2004 and that mature in
2034, those certain Common Securities in the amount of $403,000 that were issued
by Argonaut Group Statutory Trust IV to Argo US on April 29, 2004 and that
mature in 2034, and the related Floating Rate Junior Subordinated Debt
Securities due 2034 in the amount of $13,403,000 that were issued by Argo US on
April 29, 2004 and that mature in 2034;

(iv) those certain Floating Rate Capital Securities in the amount of $13,000,000
that were issued by Argonaut Group Statutory Trust VI on May 12, 2004 and that
mature in 2034, those certain Floating Rate Common Securities in the amount of
$403,000 that were issued by Argonaut Group Statutory Trust VI to Argo US on
May 12, 2004 and that mature in 2034, and the related Floating Rate Junior
Subordinated Deferrable Interest Debentures in the amount of $13,403,000 that
were issued by Argo US on May 12, 2004 and that mature in 2034;

(v) those certain Preferred Securities in the amount of $12,000,000 that were
issued by Argonaut Group Statutory Trust V on May 26, 2004 and that mature in
2034, those

 

20



--------------------------------------------------------------------------------

certain Common Securities in the amount of $372,000 that were issued by Argonaut
Group Statutory Trust V to Argo US on May 26, 2004 and that mature in 2034, and
the related Floating Rate Junior Subordinated Debentures due 2034 in the amount
of $12,372,000 that were issued by Argo US on May 26, 2004 and that mature in
2034;

(vi) those certain Preferred Securities in the amount of $15,000,000 that were
issued by Argonaut Group Statutory Trust VII on September 17, 2004 and that
mature in 2034, those certain Common Securities in the amount of $464,000 that
were issued by Argonaut Group Statutory Trust VII to Argo US on September 17,
2004 and that mature in 2034, and the related Floating Rate Junior Subordinated
Debentures due 2034 in the amount of $15,464,000 that were issued by Argo US on
September 17, 2004 and that mature in 2034;

(vii) those certain Preferred Securities in the amount of $15,000,000 that were
issued by Argonaut Group Statutory Trust VIII on September 22, 2004 and that
mature in 2034, those certain Common Securities in the amount of $464,000 that
were issued by Argonaut Group Statutory Trust VIII to Argo US on September 22,
2004 and that mature in 2034, and the related Floating Rate Junior Subordinated
Debentures due 2034 in the amount of $15,464,000 that were issued by Argo US on
September 22, 2004 and that mature in 2034;

(viii) those certain Preferred Securities in the amount of $15,000,000 that were
issued by Argonaut Group Statutory Trust IX on October 22, 2004 and that mature
in 2034, those certain Common Securities in the amount of $464,000 that were
issued by Argonaut Group Statutory Trust IX to Argo US on October 22, 2004 and
that mature in 2034, and the related Floating Rate Junior Subordinated
Debentures due 2034 in the amount of $15,464,000 that were issued by Argo US on
October 22, 2004 and that mature in 2034;

(ix) those certain Preferred Securities in the amount of $30,000,000 that were
issued by Argonaut Group Statutory Trust X on September 15, 2005 and that mature
in 2035, those certain Common Securities in the amount of $928,000 that were
issued by Argonaut Group Statutory Trust X to Argo US on September 15, 2005 and
that mature in 2035, and the related Fixed/Floating Rate Junior Subordinated
Deferrable Interest Debentures due 2035 in the amount of $30,928,000 that were
issued by Argo US on September 15, 2005 and that mature in 2035;

(x) those certain Trust Preferred Securities in the amount of $103,100,000 that
were issued by PXRE Capital Trust I on January 29, 1997 and that mature in 2027,
and the related Junior Subordinated Deferrable Interest Debentures that mature
in 2027 that were issued by PXRE Corporation (n/k/a Argo Group US) on
January 29, 1997;

(xi) those certain capital trust pass-through securities in the amount of
$18,000,000 that were issued by PXRE Capital Statutory Trust II on May 15, 2003
and that mature in 2033;

(xii) those certain capital trust pass-through securities in the amount of
$15,500,000 that were issued by PXRE Capital Trust III on May 23, 2003 and that
mature in 2033;

 

21



--------------------------------------------------------------------------------

(xiii) those certain capital trust pass-through securities in the amount of
$20,600,000 that were issued by PXRE Capital Statutory Trust V on October 29,
2003 and that mature in 2033; and

(xiv) those certain capital trust pass-through securities in the amount of
$10,300,000 that were issued by PXRE Capital Trust VI on November 6, 2003 and
that mature in 2033.

“Trust Preferred Security Indebtedness” means any Indebtedness of a Borrower or
a Subsidiary arising under Trust Preferred Securities.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted Eurocurrency Rate or the Alternate Base
Rate.

“Wholly-Owned Subsidiary” of a Person means (a) any subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (b) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled (other than in the case of Foreign Subsidiaries, director’s
qualifying shares and/or other nominal amounts of shares required to be held by
Persons other than the Parent and its Subsidiaries under applicable law).

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”,

 

22



--------------------------------------------------------------------------------

and words of similar import, shall be construed to refer to this Agreement in
its entirety and not to any particular provision hereof, (d) all references
herein to Articles, Sections, Exhibits and Schedules shall be construed to refer
to Articles and Sections of, and Exhibits and Schedules to, this Agreement and
(e) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower Representative notifies the Administrative Agent that the Borrowers
request an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower Representative that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.

SECTION 1.05. Foreign Currency Calculations. (a) For purposes of determining the
Dollar Equivalent of any Advance denominated in a Foreign Currency or any
related amount, the Administrative Agent shall determine the Exchange Rate as of
the applicable Exchange Rate Date with respect to each Foreign Currency in which
any requested or outstanding Advance or Letter of Credit is denominated and
shall apply such Exchange Rates to determine such amount (in each case after
giving effect to any Advance to be made or repaid on or prior to the applicable
date for such calculation).

(b) For purposes of any determination hereunder (including determinations under
Section 6.01, 6.02, 6.04 6.09, 6.10, 6.11 or 6.12 or under Article VII), all
amounts incurred, outstanding or proposed to be incurred or outstanding in
currencies other than Dollars shall be translated into Dollars at the
appropriate currency Exchange Rate; provided that no Default shall arise as a
result of any limitation set forth in Dollars in Section 6.01 or 6.02 being
exceeded solely as a result of changes in Exchange Rates from those rates
applicable at the time or times Indebtedness or Liens were initially consummated
in reliance on the exceptions under such Sections. For purposes of any
determination under Section 6.04, 6.09, 6.10, 6.11 or 6.12, the amount of each
investment, asset disposition or other applicable transaction denominated in a
currency other than Dollars shall be translated into Dollars at the applicable
Exchange Rate. Such Exchange Rates shall be determined in good faith by the
Borrowers.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein:

(a) each Dollar Tranche Lender agrees to make revolving loans denominated in
Dollars to the Borrowers from time to time during the Availability Period in an
aggregate

 

23



--------------------------------------------------------------------------------

principal amount that will not result in (a) such Lender’s Dollar Tranche
Revolving Credit Exposure exceeding such Lender’s Dollar Tranche Commitment,
(b) the sum of the total Dollar Tranche Revolving Credit Exposures exceeding the
total Dollar Tranche Commitments or (c) the sum of the total Revolving Credit
Exposures exceeding the total Commitments. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrowers may borrow,
prepay and reborrow Dollar Tranche Loans.

(b) each Multicurrency Tranche Lender agrees to make revolving loans denominated
in Dollars and Foreign Currencies to the Borrowers from time to time during the
Availability Period in an aggregate principal amount that will not result in
(a) such Lender’s Multicurrency Tranche Revolving Credit Exposure exceeding such
Lender’s Multicurrency Tranche Commitment, (b) the sum of the total
Multicurrency Tranche Revolving Credit Exposures exceeding the total
Multicurrency Tranche Commitments, (c) the Dollar Equivalent of the aggregate
amount of all Loans and Letters of Credit denominated in a Foreign Currency
exceeding $75,000,000 or (d) the sum of the total Revolving Credit Exposures
exceeding the total Commitments. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrowers may borrow, prepay and
reborrow Multicurrency Tranche Loans.

SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan shall be made as
part of a Borrowing consisting, as applicable, of either all Dollar Tranche
Loans made by the Dollar Tranche Lenders ratably in accordance with their
respective Dollar Tranche Commitments or all Multicurrency Tranche Loans made by
the Multicurrency Tranche Lenders ratably in accordance with their respective
Multicurrency Tranche Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required hereby.

(b) Subject to Section 2.14, (i) each Revolving Borrowing denominated in Dollars
shall be comprised entirely of ABR Loans or Eurocurrency Loans as the Borrower
Representative may request in accordance herewith and (ii) each Revolving
Borrowing denominated in a Foreign Currency shall be comprised entirely of
Eurocurrency Loans. Each Lender at its option may make any Eurocurrency Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrowers to repay such Loan in accordance with the terms of this
Agreement.

(c) At the commencement of each Interest Period for any Eurocurrency Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 (or, for any Foreign Currency Borrowing, an approximate
equivalent thereof as determined by the Administrative Agent) and not less than
$1,000,000 (or, for any Foreign Currency Borrowing, an approximate equivalent
thereof as determined by the Administrative Agent). At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $1,000,000; provided
that an ABR Revolving Borrowing may be in an aggregate amount (i) that is equal
to the entire unused balance of the total Commitments or (ii) for a
Multicurrency Tranche Loan, that is required to finance the reimbursement of an
LC Disbursement as contemplated by Section 2.06(e). Borrowings of more than one
Type may be outstanding at the

 

24



--------------------------------------------------------------------------------

same time; provided that there shall not at any time be more than a total of
twelve Eurocurrency Revolving Borrowings which are Dollar Tranche Drawings or
twelve Eurocurrency Revolving Borrowings which are Multicurrency Tranche
Borrowings.

(d) Notwithstanding any other provision of this Agreement, the Borrowers shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

(e) Notwithstanding any other provision of this Agreement, each Lender at its
option may make any ABR Loan or Eurocurrency Loan by causing any domestic or
foreign office, branch or Affiliate of such Lender (an “Applicable Lending
Installation”) to make such Loan that has been designated by such Lender to the
Administrative Agent. All terms of this Agreement shall apply to any such
Applicable Lending Installation of such Lender and the Loans and any Notes
issued hereunder shall be deemed held by each Lender for the benefit of any such
Applicable Lending Installation. Each Lender may, by written notice to the
Administrative Agent and the Borrower Representative, designate replacement or
additional Applicable Lending Installations through which Loans will be made by
it and for whose account Loan payments are to be made.

SECTION 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower Representative shall notify the Administrative Agent of
such request by telephone (a) in the case of a Eurocurrency Borrowing, not later
than 10:00 a.m., Local Time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 10:00 a.m.,
Local Time, one Business Day before the date of the proposed Borrowing. Each
such telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy (or by electronic communication if, after
the date hereof, arrangements for doing so shall be approved by the
Administrative Agent) to the Administrative Agent of a written Borrowing Request
in a form approved by the Administrative Agent and signed by the Borrower
Representative. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:

(i) the Borrower to which the proceeds of the requested Borrowing shall be
disbursed;

(ii) the aggregate amount of the requested Borrowing;

(iii) whether such Borrowing is to be comprised exclusively of Dollar Tranche
Loans or exclusively of Multicurrency Tranche Loans;

(iv) the currency (which may be Dollars or a Foreign Currency) in which such
Borrowing is to be denominated;

(v) the date of such Borrowing, which shall be a Business Day;

(vi) in the case of a Borrowing denominated in Dollars, whether such Borrowing
is to be an ABR Borrowing or a Eurocurrency Borrowing;

 

25



--------------------------------------------------------------------------------

(vii) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(viii) the location and number of the account of a Borrower to which funds are
to be disbursed, which shall comply with the requirements of Section 2.07; and

(ix) information confirming the Borrowers’ compliance with Section 2.04
(including reasonably detailed computations in support of such confirmation).

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing, unless such Revolving
Borrowing is denominated in a Foreign Currency, in which case such Revolving
Borrowing shall be a Eurocurrency Borrowing. If no Interest Period is specified
with respect to any requested Eurocurrency Revolving Borrowing, then the
Borrower Representative shall be deemed to have selected an Interest Period of
one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, but in any event prior to 11:00 a.m., Local Time
on the date received if received before 10:00 a.m. Local Time, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of the amount of such Lender’s Loan to be made as part of the requested
Borrowing.

SECTION 2.04. Equalization of Borrowings.

(a) It is the intent of the parties that the Dollar Tranche Utilization
Percentage and the Multicurrency Tranche Utilization Percentage be at all times
equal or as close to equal as reasonably possible giving effect to the
Borrowers’ right to utilize the Multicurrency Tranche Commitment for Loans
denominated in Foreign Currencies and for Letters of Credit. Accordingly, the
Borrowers shall, in consultation with the Administrative Agent, (i) allocate all
Borrowings and prepayments between the Dollar Tranche Commitments and Dollar
Tranche Loans on the one hand and the Multicurrency Tranche Commitments and
Multicurrency Tranche Loans on the other hand in such a manner as to accomplish
such intent and (ii) whether or not resulting in breakage expense to the
Borrowers, cause outstanding Borrowings under one facility (i.e., the facility
established hereby for Dollar Tranche Loans or for Multicurrency Tranche Loans)
to be refinanced by Borrowings under the other facility established hereby as of
the end of each Interest Period applicable to any Borrowing in such a manner as
to accomplish such intent.

(b) Notwithstanding anything in this Agreement to the contrary, (i) for purposes
of determining the Borrowers’ compliance with the Borrowing minimums and
increments set forth in Section 2.02(c), amounts borrowed simultaneously
pursuant to clause (i) of the second sentence of Section 2.04(a) shall be
aggregated; (ii) prepayments made pursuant to clause (ii) of the second sentence
of Section 2.04(a) shall not be subject to the prepayment minimums and
increments set forth in Section 2.11(b); and (iii) the conditions precedent set
forth in Section 4.02(a) and (b) (other than the absence of a Default under
Article 7(h) or (i)) shall not be applicable to Borrowings made (and applied
exclusively to the refinancing of Borrowings) pursuant to clause (ii) of the
second sentence of Section 2.04(a).

 

26



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, no equalization Borrowing or related
prepayment pursuant to this Section 2.04 shall be required if, absent such
Borrowing and repayment and after giving effect to any Borrowing or prepayment
being made which gave rise to the applicability of this Section 2.04, (i) the
Dollar Tranche Revolving Credit Exposure does not exceed by $1,000,000 or more
an amount equal to what the Dollar Tranche Revolving Credit Exposure would be if
the Dollar Tranche Revolving Credit Exposure Percentage and the Multicurrency
Tranche Revolving Credit Exposure Percentage were equal and (ii) the
Multicurrency Tranche Revolving Credit Exposure does not exceed by $1,000,000 or
more an amount equal to what the Multicurrency Tranche Revolving Credit Exposure
would be if the Dollar Tranche Revolving Credit Exposure Percentage and the
Multicurrency Tranche Revolving Credit Exposure Percentage were equal. Moreover,
the parties acknowledge that for administrative reasons it may not always be
practicable to have Borrowings and prepayments contemplated hereby occur
simultaneously and agree that the Borrowers shall be deemed in compliance with
this Section to the extent that they make such Borrowings and prepayments (and
give related required notices) in a manner and time-frame reasonably acceptable
to the Administrative Agent and consistent with the stated objective of this
Section. Exchange rate computations made for purposes of implementing this
Section 2.04 shall be made on such days and at such times as may be reasonably
specified by the Administrative Agent to facilitate the objectives of this
Section.

SECTION 2.05. [Intentionally Omitted]

SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower Representative may request the
issuance of Letters of Credit for the joint and several account of the
Borrowers, in a form reasonably acceptable to the Administrative Agent and the
Issuing Bank, at any time and from time to time during the Availability Period.
In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by any Borrower to, or entered into by
any Borrower with, the Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control. Upon the effectiveness of this
Agreement, the Existing Letter of Credit shall, without any further action by
any party, be deemed to have been issued as a Letter of Credit hereunder on the
date of such effectiveness and shall for all purposes hereof be treated as a
Letter of Credit under this Agreement. As more specifically set forth in
Section 2.06(d) below, only Lenders with a Multicurrency Tranche Commitment
shall be obligated to acquire participations in Letters of Credit.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower Representative shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the name and address of the beneficiary

 

27



--------------------------------------------------------------------------------

thereof and such other information as shall be necessary to prepare, amend,
renew or extend such Letter of Credit. If requested by the Issuing Bank, the
Borrower Representative also shall submit a letter of credit application on the
Issuing Bank’s standard form in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended by the
Issuing Bank only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit each Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i) the LC
Exposure shall not exceed the Dollar Equivalent of $15,000,000, (ii) the sum of
the total Multicurrency Tranche Revolving Credit Exposures shall not exceed the
total Multicurrency Tranche Commitments, (iii) the Dollar Equivalent of the
aggregate amount of all Loans and Letters of Credit denominated in a Foreign
Currency shall not exceed $75,000,000 and (iv) the sum of the total Revolving
Credit Exposures shall not exceed the total Commitments.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the date one year or less after the date of the issuance of such
Letter of Credit (or, in the case of any renewal or extension thereof, one year
or less after such renewal or extension); provided that any Letter of Credit
will include, if requested, customary “evergreen” provisions; provided further
that (i) the Issuing Bank shall be under no obligation to renew or extend any
Letter of Credit after the Maturity Date and (ii) with respect to of any Letter
of Credit expiring after the Maturity Date, the Borrowers shall cash
collateralize such Letter of Credit on or before the date five (5) Business Days
prior to the Maturity Date in the manner and to the extent described in
Section 2.06(j).

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Multicurrency Tranche Lenders, the
Issuing Bank hereby grants to each Multicurrency Tranche Lender, and each
Multicurrency Tranche Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Multicurrency Tranche
Lender’s Multicurrency Tranche Revolving Credit Exposure Percentage of the
aggregate amount available to be drawn under such Letter of Credit. In
consideration and in furtherance of the foregoing, each Multicurrency Tranche
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the Issuing Bank, such Multicurrency Tranche Lender’s
Multicurrency Tranche Revolving Credit Exposure Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrowers on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrowers for any reason. Each
Multicurrency Tranche Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrowers shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 3:00 p.m., Local time, on the date that such LC Disbursement is made,
if the Borrower Representative shall

 

28



--------------------------------------------------------------------------------

have received notice of such LC Disbursement prior to 10:00 a.m., Local time, on
such date, or, if such notice has not been received by the Borrower
Representative prior to such time on such date, then not later than 3:00 p.m.,
Local time, on (i) the Business Day that the Borrower Representative receives
such notice, if such notice is received prior to 10:00 a.m., Local time, on the
day of receipt, or (ii) the Business Day immediately following the day that the
Borrower Representative receives such notice, if such notice is not received
prior to such time on the day of receipt; provided that the Borrowers may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 that such payment be financed with an ABR Revolving Borrowing
in an equivalent amount and, to the extent so financed, the Borrowers’
obligation to make such payment shall be discharged and replaced by the
resulting ABR Revolving Borrowing. If the Borrowers fail to make such payment
when due, such amount shall bear interest at the Alternate Base Rate and the
Administrative Agent shall notify each Multicurrency Tranche Lender of the
applicable LC Disbursement, the payment then due from the Borrowers in respect
thereof and such Multicurrency Tranche Lender’s Multicurrency Tranche Revolving
Credit Exposure Percentage thereof. Promptly following receipt of such notice,
each Multicurrency Tranche Lender shall pay to the Administrative Agent its
Multicurrency Tranche Revolving Credit Exposure Percentage of the payment then
due from the Borrowers, in the same manner as provided in Section 2.07 with
respect to Multicurrency Tranche Loans made by such Lender (and Section 2.07
shall apply, mutatis mutandis, to the payment obligations of the Multicurrency
Tranche Lenders), and the Administrative Agent shall promptly pay to the Issuing
Bank the amounts so received by it from the Multicurrency Tranche Lenders.
Promptly following receipt by the Administrative Agent of any payment from the
Borrowers pursuant to this paragraph, the Administrative Agent shall distribute
such payment to the Issuing Bank or, to the extent that Multicurrency Tranche
Lenders have made payments pursuant to this paragraph to reimburse the Issuing
Bank, then to such Multicurrency Tranche Lenders and the Issuing Bank as their
interests may appear. Any payment made by a Multicurrency Tranche Lender
pursuant to this paragraph to reimburse the Issuing Bank for any LC Disbursement
(other than the funding of ABR Revolving Loans as contemplated above) shall not
constitute a Loan and shall not relieve the Borrowers of their obligation to
reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrowers’ obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrowers’ obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or

 

29



--------------------------------------------------------------------------------

delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Borrowers to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrowers to the extent permitted by
applicable law) suffered by the Borrowers that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower Representative by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrowers of their obligation
to reimburse the Issuing Bank and the Multicurrency Tranche Lenders with respect
to any such LC Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrowers shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrowers reimburse such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrowers fail to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, then Section 2.13(c) shall apply. Interest accrued pursuant
to this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Multicurrency Tranche
Lender pursuant to paragraph (e) of this Section to reimburse the Issuing Bank
shall be for the account of such Lender to the extent of such payment.

(i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrowers, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrowers shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this

 

30



--------------------------------------------------------------------------------

Agreement with respect to Letters of Credit to be issued thereafter and
(ii) references herein to the term “Issuing Bank” shall be deemed to refer to
such successor or to any previous Issuing Bank, or to such successor and all
previous Issuing Banks, as the context shall require. After the replacement of
an Issuing Bank hereunder, the replaced Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement with respect to Letters of Credit issued by it prior to
such replacement, but shall not be required to issue additional Letters of
Credit.

(j) Cash Collateralization. If (i) any Event of Default shall occur and be
continuing and if all outstanding Loans have been declared to be due and payable
pursuant to Article VII, then, on the Business Day that the Borrowers receive
notice from the Administrative Agent or the Required Multicurrency Tranche
Lenders demanding the deposit of cash collateral pursuant to this paragraph, the
Borrowers shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Multicurrency Tranche
Lenders, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrowers
described in clause (h) or (i) of Article VII or (ii) any Letter of Credit shall
have an expiration date after the Maturity Date, on the date five Business Days
prior to the Maturity Date the Borrowers shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Multicurrency Tranche Lenders, (A) in the case of Letters of
Credit denominated in Dollars, an amount in cash in Dollars equal to 105% of the
face amount of such Letters of Credit and (B) in the case of Letters of Credit
denominated in a Foreign Currency, in cash in Dollars equal to 120% of the face
amount of such Letter of Credit or, at the request of the Issuing Bank, in cash
in the relevant Foreign Currency equal to 105% of the face amount of such Letter
of Credit. Any such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrowers
under this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Borrowers’ risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse the Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrowers for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated, be applied to
satisfy other obligations of the Borrowers under this Agreement. If the
Borrowers are required to provide an amount of cash collateral hereunder (i) as
a result of the occurrence of an Event of Default, such amount (to the extent
not applied as aforesaid) shall be returned to the Borrowers within three
Business Days after all Events of Default have been cured or waived and (ii) as
a result of the expiration of a Letter of Credit extending past the Maturity
Date, such amount (to the extent not applied as aforesaid) shall be returned to
the Borrowers within three Business Days after the surrender or expiration of
such Letter of Credit.

SECTION 2.07. Funding of Borrowings. (a) Each Dollar Tranche Lender shall make
each Loan to be made by it hereunder on the proposed date thereof by wire
transfer of

 

31



--------------------------------------------------------------------------------

immediately available funds by 12:00 noon, Local Time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Dollar Tranche Lenders. The Administrative Agent will make such Loans
available to the Borrowers by promptly crediting the amounts so received, in
like funds, to the account specified pursuant to Section 2.03, which shall be an
account of a Borrower maintained with the Administrative Agent in New York City
and designated by the Borrower Representative in the applicable Borrowing
Request.

(b) Each Multicurrency Tranche Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 12:00 noon, Local Time, to the account or accounts of the
Administrative Agent most recently designated by it for such purpose by notice
to the Multicurrency Tranche Lenders. The Administrative Agent will make such
Loans available to the Borrowers by promptly crediting the amounts so received,
in like funds, to the account specified pursuant to Section 2.03, which shall be
an account of a Borrower maintained with the Administrative Agent in New York
City (or, in the case of Loans denominated in a Foreign Currency, in such other
location as may be designated by the Administrative Agent) and designated by the
Borrowers in the applicable Borrowing Request; provided that ABR Revolving Loans
made to finance the reimbursement of an LC Disbursement as provided in
Section 2.06(e) shall be remitted by the Administrative Agent to the Issuing
Bank.

(c) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) or (b) of this Section and may, in
reliance upon such assumption, make available to the Borrowers a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrowers severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrowers
to but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, (x) the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation (in the case of a Borrowing denominated in
Dollars) or (y) the rate reasonably determined by the Administrative Agent to be
the cost to it of funding such amount (in the case of a Borrowing denominated in
a Foreign Currency) or (ii) in the case of the Borrowers, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

SECTION 2.08. Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurocurrency Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the Borrower Representative may
elect to convert such Borrowing to a different Type, in the case of Borrowings
denominated in Dollars, or to continue such Borrowing and, in the case of a
Eurocurrency Revolving Borrowing, may elect Interest Periods therefor, all as
provided in this Section. The Borrower Representative may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing.

 

32



--------------------------------------------------------------------------------

(b) To make an election pursuant to this Section, the Borrower Representative
shall notify the Administrative Agent of such election by telephone by the time
that a Borrowing Request would be required under Section 2.03 if the Borrower
Representative were requesting a Revolving Borrowing of the Type and denominated
in the currency resulting from such election to be made on the effective date of
such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrower Representative.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing;

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”; and

(v) confirmation of the Borrowers’ compliance with Section 2.04 (including
reasonably detailed computations in support of such confirmation).

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower Representative shall be deemed
to have selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.

(e) If the Borrower Representative fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Revolving Borrowing prior to the end of
the Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing (unless such Borrowing is denominated in a Foreign
Currency, in which case such Borrowing shall be continued as a Eurocurrency
Borrowing with an Interest Period of one month’s duration

 

33



--------------------------------------------------------------------------------

commencing on the last day of such Interest Period). Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is continuing
and the Administrative Agent, at the request of the Required Lenders, so
notifies the Borrower Representative then, so long as an Event of Default is
continuing (i) no outstanding Revolving Borrowing may be converted to or
continued as a Eurocurrency Borrowing, (ii) unless repaid, each Eurocurrency
Revolving Borrowing denominated in Dollars shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto, and (iii) unless
repaid, each Eurocurrency Revolving Borrowing denominated in a Foreign Currency
shall be continued as a Eurocurrency Revolving Borrowing with an Interest Period
of one month’s duration.

SECTION 2.09. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

(b) The Borrowers may at any time terminate, or from time to time reduce, the
Dollar Tranche Commitments; provided that (i) each reduction of the Dollar
Tranche Commitments shall be in an amount that is an integral multiple of
$1,000,000 and not less than $5,000,000 and (ii) the Borrowers shall not
terminate or reduce the Dollar Tranche Commitments if, after giving effect to
any concurrent prepayment of the Loans in accordance with Section 2.11, the sum
of (A) the Dollar Tranche Revolving Credit Exposures would exceed the total
Dollar Tranche Commitments or (B) the Revolving Credit Exposures would exceed
the total Commitments.

(c) The Borrowers may at any time terminate, or from time to time reduce, the
Multicurrency Tranche Commitments; provided that (i) each reduction of the
Multicurrency Tranche Commitments shall be in an amount that is an integral
multiple of $1,000,000 and not less than $5,000,000 and (ii) the Borrowers shall
not terminate or reduce the Multicurrency Tranche Commitments if, after giving
effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the sum of (A) the Multicurrency Tranche Revolving Credit
Exposures would exceed the total Multicurrency Tranche Commitments or (B) the
Revolving Credit Exposures would exceed the total Commitments.

(d) The Borrower Representative shall notify the Administrative Agent of any
election to terminate or reduce the Commitments under paragraph (b) or (c) of
this Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the applicable Lenders of the contents thereof. Each notice
delivered by the Borrower Representative pursuant to this Section shall be
irrevocable; provided that a notice of termination of the Commitments delivered
by the Borrower Representative may state that such notice is conditioned upon
the effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower Representative (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied.
Any termination or reduction of the Commitments shall be permanent. Each
reduction of (i) the Dollar Tranche Commitments shall be made ratably among the
Dollar Tranche Lenders and (ii) the Multicurrency Tranche Commitments shall be
made ratably among the Multicurrency Tranche Lenders, in each case accordance
with their respective Commitments. Notwithstanding anything to the contrary in
Section 2.09(b), (c) or (d), the Borrowers shall not be permitted to
(i) voluntarily reduce or terminate the Dollar Tranche Commitments unless they
contemporaneously

 

34



--------------------------------------------------------------------------------

reduce by a like percentage or terminate, as applicable, the Multicurrency
Tranche Commitments or (ii) voluntarily reduce or terminate the Multicurrency
Tranche Commitments unless they contemporaneously reduce by a like percentage or
terminate, as applicable, the Dollar Tranche Commitments.

SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) The Borrowers hereby
jointly and severally unconditionally promise to pay to the Administrative Agent
for the account of each Dollar Tranche Lender the then unpaid principal amount
of each Dollar Tranche Loan on the Maturity Date.

(b) The Borrowers hereby jointly and severally unconditionally promise to pay to
the Administrative Agent for the account of each Multicurrency Tranche Lender
the then unpaid principal amount of each Multicurrency Tranche Loan on the
Maturity Date.

(c) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(d) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrowers to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

(e) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrowers to repay the Loans in
accordance with the terms of this Agreement.

(f) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrowers shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

(g) If at any time (i) the aggregate Dollar Tranche Revolving Credit Exposure of
the Dollar Tranche Lenders exceeds the aggregate Dollar Tranche Commitments of
the Dollar Tranche Lenders, the Borrowers shall immediately prepay the Dollar
Tranche Loans in the amount of such excess and (ii) the aggregate Multicurrency
Tranche Revolving Credit Exposure of the Multicurrency Tranche Lenders exceeds
the aggregate Multicurrency Tranche Commitments of the Lenders (other than as a
result of currency fluctuations), the Borrowers

 

35



--------------------------------------------------------------------------------

shall immediately prepay the Multicurrency Tranche Loans in the amount of such
excess. To the extent that, after the prepayment of all Multicurrency Tranche
Loans an excess of the Multicurrency Credit Exposure over the aggregate
Multicurrency Tranche Commitments still exists, the Borrowers shall promptly
cash collateralize the Letters of Credit in the manner described in
Section 2.06(j) in an amount sufficient to eliminate such excess.

(h) The Administrative Agent will determine the Dollar Equivalent of the
aggregate LC Exposure and the Dollar Equivalent of each Multicurrency Tranche
Loan on each Exchange Rate Date. If at any time the sum of such amounts exceeds
105% of the aggregate Multicurrency Tranche Commitments of the Lenders, the
Borrowers shall immediately prepay the Multicurrency Tranche Loans in an amount
sufficient to reduce the sum of such amounts to no greater than the amount of
the aggregate Multicurrency Tranche Commitments of the Lenders. To the extent
that, after the prepayment of all Multicurrency Tranche Loans an excess of the
sum of such amounts over the aggregate Multicurrency Tranche Commitments still
exists, the Borrowers shall promptly cash collateralize the Letters of Credit in
the manner described in Section 2.06(j) in an amount sufficient to eliminate
such excess.

SECTION 2.11. Prepayment of Loans. (a) The Borrowers shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (b) of this Section.

(b) The Borrower Representative shall notify the Administrative Agent by
telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Revolving Borrowing, not later than 11:00 a.m.,
Local time, three Business Days before the date of prepayment or (ii) in the
case of prepayment of an ABR Revolving Borrowing, not later than 11:00 a.m.,
Local time, one Business Day before the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.09(d), then such
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.09(d). Promptly following receipt of any such notice
relating to a Revolving Borrowing, the Administrative Agent shall advise the
applicable Lenders of the contents thereof. Each partial prepayment of any
Revolving Borrowing shall be in an amount that would be permitted in the case of
an advance of a Revolving Borrowing of the same Type as provided in
Section 2.02. Each prepayment of a Revolving Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing. Prepayments shall be accompanied
by accrued interest to the extent required by Section 2.13.

SECTION 2.12. Fees. (a) Subject to Section 2.22(a), the Borrowers agree to pay
to the Administrative Agent for the account of each Lender a commitment fee,
which shall accrue at the Applicable Rate on the daily amount of the difference
between the Commitment of such Lender and the Revolving Credit Exposure of such
Lender during the period from and including the date hereof to but excluding the
date on which such Commitment terminates. Accrued commitment fees shall be
payable in arrears on the third Business Day after the last day of March, June,
September and December of each year and on the date on which the Commitments
terminate, commencing on the first such date to occur after the date hereof. All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

 

36



--------------------------------------------------------------------------------

(b) Subject to Section 2.22(c), the Borrowers agree to pay (i) to the
Administrative Agent for the account of each Multicurrency Tranche Lender a
participation fee with respect to its participations in Letters of Credit, which
shall accrue at the same Applicable Rate used to determine the interest rate
applicable to Eurocurrency Revolving Loans on the average daily amount of such
Lender’s LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Commitment terminates and
the date on which such Lender ceases to have any LC Exposure, and (ii) to the
Issuing Bank a fronting fee, which shall accrue at the rate or rates per annum
separately agreed upon between the Borrowers and the Issuing Bank on the average
daily amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Commitments and the date on which there ceases to be any LC Exposure, as well as
the Issuing Bank’s customary and standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Commitments terminate and any such
fees accruing after the date on which the Commitments terminate shall be payable
on demand. Any other fees payable to the Issuing Bank pursuant to this paragraph
shall be payable within 10 days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

(c) The Borrowers agree to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrowers and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of facility fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted Eurocurrency Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by any of the Borrowers hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear

 

37



--------------------------------------------------------------------------------

interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of any Loan, 2% plus the rate otherwise applicable
to such Loan as provided in the preceding paragraphs of this Section or (ii) in
the case of any other amount, 2% plus the rate applicable to ABR Loans as
provided in paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan, upon the final maturity thereof and upon termination
of the Commitments; provided that (i) interest accrued pursuant to paragraph
(c) of this Section shall be payable on demand, (ii) in the event of any
repayment or prepayment of any Loan (other than a prepayment of an ABR Loan
prior to the end of the Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurocurrency Loan
prior to the end of the current Interest Period therefor, accrued interest on
such Loan shall be payable on the effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that (i) interest on Borrowings denominated in Sterling shall be computed
on the basis of a year of 365 days, (ii) interest on Borrowings denominated in
any other Foreign Currency for which it is required by applicable law or
customary to compute interest on the basis of a year of 365 days or, if required
by applicable law or customary, 366 days in a leap year, shall be computed on
such basis, and (iii) interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate or
Adjusted Eurocurrency Rate shall be determined by the Administrative Agent, and
such determination shall be conclusive absent manifest error.

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing denominated in any currency:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted Eurocurrency Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders (with respect to
Loans denominated in Dollars) or the Required Multicurrency Tranche Lenders
(with respect to Loans denominated in any Foreign Currency) that the Adjusted
Eurocurrency Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period, which
notice is accompanied by a written rationale for the determination of the
Required Lenders, which will be shared with the Borrowers;

then the Administrative Agent shall give notice thereof to the Borrowers and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurocurrency Borrowing

 

38



--------------------------------------------------------------------------------

denominated in such currency shall be ineffective, (ii) such Borrowing shall be
converted to or continued as on the last day of the Interest Period applicable
thereto (A) if such Borrowing is denominated in Dollars, an ABR Borrowing or
(B) if such Borrowing is denominated in a Foreign Currency, as a Borrowing in
respect of which the rate to apply to each Lender’s participation is an interest
rate to include (1) the Applicable Rate for Eurocurrency Loans, (2) the rate
notified to the Administrative Agent by such Lender as soon as practicable and
in any event before interest is due to be paid in respect of the applicable
Interest Period, to be that which expresses as a percentage rate per annum the
cost to such Lender of funding its participation in the applicable Borrowing
from whatever source it may reasonably select; and (3) the Mandatory Costs Rate,
if any, applicable to such Lender’s participation in the applicable Borrowing,
and (iii) if any Borrowing Request requests a Eurocurrency Borrowing in such
currency, such Borrowing shall be made as an ABR Borrowing (if such Borrowing is
requested to be made in Dollars) or shall be made as a Borrowing bearing
interest at the rate described under (ii)(B) above.

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted Eurocurrency Rate or compensated for by the Mandatory Cost Rate) or the
Issuing Bank; or

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurocurrency Loans made by such
Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrowers will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrowers will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

 

39



--------------------------------------------------------------------------------

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower Representative and shall be
conclusive absent manifest error. The Borrowers shall pay such Lender or the
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower Representative of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the Issuing
Bank’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 270-day period referred to above shall be extended to include the
period of retroactive effect thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or
pursuant to Section 2.04), (b) the conversion of any Eurocurrency Loan other
than on the last day of the Interest Period applicable thereto, (c) the failure
to borrow, convert, continue or prepay any Eurocurrency Loan on the date
specified in any notice delivered pursuant hereto (regardless of whether such
notice may be revoked under Section 2.11(b) and is revoked in accordance
therewith) or (d) the assignment of any Eurocurrency Loan other than on the last
day of the Interest Period applicable thereto as a result of a request by a
Borrower pursuant to Section 2.19, then, in any such event, the Borrowers shall
compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurocurrency Loan, such loss, cost or expense to any
Lender shall be deemed to be an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted
Eurocurrency Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the date of
such event, for Dollar deposits in the applicable currency of a comparable
amount and period from other banks in the eurocurrency market. A certificate of
any Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrower
Representative and shall be conclusive absent manifest error. The Borrowers
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.

SECTION 2.17. Taxes. (a) Any and all payments by or on account of any obligation
of any of the Borrowers hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if any of the
Borrowers shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the

 

40



--------------------------------------------------------------------------------

sum payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent, Lender or Issuing Bank (as the case may
be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrowers shall make such deductions and
(iii) the Borrowers shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(b) In addition, the Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrowers shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, within 10 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent, such
Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of any Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower Representative by a Lender or the
Issuing Bank, or by the Administrative Agent on its own behalf or on behalf of a
Lender or the Issuing Bank, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrowers to a Governmental Authority, the Borrower Representative shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which any Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall, upon the request of the Borrower
Representative, deliver to the Borrower Representative (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower Representative as will permit such payments
to be made without withholding or at a reduced rate.

(f) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by the Borrowers or with respect to which one of the Borrowers
has paid additional amounts pursuant to this Section 2.17, it shall pay over
such refund to the Borrowers (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrowers under this Section 2.17 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that the Borrowers, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrowers (plus any penalties, interest or other charges imposed by

 

41



--------------------------------------------------------------------------------

the relevant Governmental Authority) to the Administrative Agent or such Lender
in the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
any of the Borrowers or any other Person.

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) Each of the Borrowers shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to 12:00 noon, Local time, on the date when due, in immediately
available funds, without set off or counterclaim. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices at 10 South Dearborn, Floor 19, Chicago,
Illinois 60603 (or, for payments denominated in a Foreign Currency, to J.P.
Morgan Europe Limited, 125 London Wall, London EC2Y 5AJ), except payments to be
made directly to the Issuing Bank as expressly provided herein and except that
payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly
to the Persons entitled thereto. The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder of (i) principal or interest in respect
of any Loan shall be made in the currency in which such Loan is denominated,
(ii) reimbursement obligations shall be made in the currency in which the Letter
of Credit in respect of which such reimbursement obligation exists is
denominated or (iii) any other amount due hereunder or under another Credit
Document shall be made in Dollars. Any payment required to be made by the
Administrative Agent hereunder shall be deemed to have been made by the time
required if the Administrative Agent shall at or before such time have taken the
necessary steps to make such payment in accordance with the regulations or
operating procedures of the clearing or settlement system used by the
Administrative Agent to make such payment.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender

 

42



--------------------------------------------------------------------------------

receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements of other
Lenders without recourse or warranty from the other Lenders except as
contemplated by Section 9.04 in respect of assignments to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by any of the Borrowers pursuant to and in accordance
with the express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Borrowers or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply). Each of the Borrowers consents to
the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against any of the Borrowers rights of
set-off and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of such Borrower in the amount of such
participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
Representative prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the Borrowers will not make such payment, the Administrative
Agent may assume that the Borrowers have made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Bank, as the case may be, the amount due. In such event,
if the Borrowers have not in fact made such payment, then each of the Lenders or
the Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, (i) at the greater of the Federal Funds Effective
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation (in the case of an amount
denominated in Dollars) and (ii) the rate reasonably determined by the
Administrative Agent to be the cost to it of funding such amount (in the case of
an amount denominated in a Foreign Currency).

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.06(d) or (e), 2.07(c), 2.18(d) or 9.03(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent or the Issuing Bank to satisfy such Lender’s obligations
under such Sections until all such unsatisfied obligations are fully paid,
and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and application to, any future funding obligations of such Lender under
such Sections; in the case of each of (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if any of the Borrowers is required
to pay

 

43



--------------------------------------------------------------------------------

any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrowers hereby agree to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if any of the
Borrowers is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender becomes a Defaulting Lender, then the Borrowers may, at their
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrower Representative shall
have received the prior written consent of the Administrative Agent (and if a
Commitment is being assigned, the Issuing Bank), which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrowers (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrowers to require such
assignment and delegation cease to apply.

SECTION 2.20. Joint and Several Liability of Borrowers.

(a) Each of the Borrowers shall be jointly and severally liable hereunder and
under each of the other Credit Documents with respect to all Loans and all other
Obligations, regardless of which of the Borrowers actually receives the proceeds
of the Loans or the benefit of any other extensions of credit hereunder, or the
manner in which the Borrowers, the Administrative Agent, the Lenders or the
Issuing Bank accounts therefore in their respective books and records. In
furtherance and not in limitation of the foregoing, (i) each Borrower’s
obligations and liabilities with respect to proceeds of Loans which it receives
or Letters of Credit issued for its account, and related fees, costs and
expenses, and (ii) each Borrower’s obligations and liabilities arising as a
result of the joint and several liability of Borrowers hereunder with respect to
proceeds of Loans received by, or Letters of Credit issued for the account of,
any of the other Borrowers, together with the related fees, costs and expenses,
shall be separate and distinct obligations, both of which are primary
obligations of such Borrower. The joint and several liability of each of the
Borrowers shall not be impaired or released by (A) the failure of the
Administrative Agent, any Lender or the Issuing Bank, any successors or assigns
thereof, or

 

44



--------------------------------------------------------------------------------

any holder of any of the Obligations to assert any claim or demand or to
exercise or enforce any right, power or remedy against any Borrower, any
Subsidiary, any other Person or otherwise; (B) any extension or renewal for any
period (whether or not longer than the original period) or exchange of any of
the Obligations or the release or compromise of any obligation of any nature of
any Person with respect thereto; (C) the surrender, release or exchange of all
or any part of any property securing payment, performance and/or observance of
any of the Obligations or the compromise or extension or renewal for any period
(whether or not longer than the original period) of any obligations of any
nature of any Person with respect to any such property; (D) any action or
inaction on the part of the Administrative Agent, any Lender or the Issuing
Bank, or any other event or condition with respect to any other Borrower,
including any such action or inaction or other event or condition, which might
otherwise constitute a defense available to, or a discharge of, such Borrower,
or a guarantor or surety of or for any or all of the Obligations; and (E) any
other act, matter or thing (other than indefeasible payment in full or
performance of the Obligations) which would or might, in the absence of this
provision, operate to release, discharge or otherwise prejudicially affect the
obligations of such Borrower or any other Borrower.

(b) Notwithstanding any provision to the contrary contained herein or in any
other of the Credit Documents, to the extent the joint obligations of a Borrower
shall be adjudicated to be invalid or unenforceable for any reason (including,
without limitation, because of Section 548 of Chapter 11 of the Bankruptcy Code
or under any applicable state Uniform Fraudulent Transfer Act, Uniform
Fraudulent Conveyance Act or similar statute or common law) then the Obligations
of each Borrower hereunder shall be limited to the maximum amount that is
permissible under applicable law (whether federal or state and including,
without limitation, the federal Bankruptcy Code).

(c) To the extent that any Borrower shall make a payment under this Section 2.20
of all or any of the Obligations (other than Loans the proceeds of which were
received by such Borrower) (a “Surety Payment”) that, taking into account all
other Surety Payments then previously or concurrently made by any other
Borrower, exceeds the amount that such Borrower would otherwise have paid if
each Borrower had paid the aggregate Obligations satisfied by such Surety
Payment in the same proportion that such Borrower’s “Allocable Amount” (as
defined below) (as determined immediately prior to such Surety Payment) bore to
the aggregate Allocable Amounts of each of the Borrowers as determined
immediately prior to the making of such Surety Payment, then, following
indefeasible payment in full in cash of the Obligations and termination of the
Commitments, such Borrower shall be entitled to receive contribution and
indemnification payments from, and be reimbursed by, each other Borrower for the
amount of such excess, pro rata based upon their respective Allocable Amounts in
effect immediately prior to such Surety Payment. As of any date of
determination, the “Allocable Amount” of any Borrower shall be equal to the
maximum amount of the claim that could then be recovered from such Borrower
under this Section 2.20 without rendering such claim voidable or avoidable under
Section 548 of Chapter 11 of the Bankruptcy Code or under any applicable state
Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or similar
statute or common law. This Section 2.20(c) is intended only to define the
relative rights of Borrowers and nothing set forth in this Section 2.20(c) is
intended to or shall impair the obligations of Borrowers, jointly and severally,
to pay any amounts as and when the same shall become due and payable in
accordance with the terms of this Agreement, including Section 2.20(a). Nothing
contained in this Section 2.20(c) shall limit the liability of any Borrower to
pay the Loans made directly or

 

45



--------------------------------------------------------------------------------

indirectly to that Borrower and accrued interest, fees and expenses with respect
thereto for which such Borrower shall be primarily liable. The parties hereto
acknowledge that the rights of contribution and indemnification hereunder shall
constitute assets of the Borrower to which such contribution and indemnification
is owing. The rights of the indemnifying Borrowers against other Borrowers under
this Section 2.20(c) shall be exercisable only upon the full and indefeasible
payment of the Obligations and the termination of the Commitments.

(d) The liability of Borrowers under this Section 2.20 is in addition to and
shall be cumulative with all liabilities of each Borrower to the Administrative
Agent and Lenders under this Agreement and the other Credit Documents to which
such Borrower is a party, without any limitation as to amount.

SECTION 2.21. Additional Reserve Costs. (a) For so long as any Lender is
required to comply with (a) the requirements of the Bank of England and/or the
Financial Services Authority (or, in either case, any other authority which
replaces all or any of its functions) or (b) the requirements of the European
Central Bank, in each case in respect of such Lender’s Eurocurrency Loans, such
Lender shall be entitled to require the Borrowers to pay, contemporaneously with
each payment of interest on each of such Loans, additional interest on such Loan
at a rate per annum equal to the Mandatory Costs Rate calculated in accordance
with the formula and in the manner set forth in Exhibit B hereto.

(b) Any additional interest owed pursuant to paragraph (a) or (b) above shall be
determined by the applicable Lender, which determination shall be conclusive
absent manifest error, and notified to the Borrower Representative (with a copy
to the Administrative Agent) at least five Business Days before each date on
which interest is payable for the applicable Loan, and such additional interest
so notified to the Borrower Representative by such Lender shall be payable to
the Administrative Agent for the account of such Lender on each date on which
interest is payable for such Loan.

SECTION 2.22. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.12;

(b) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether all Lenders, the Required Lenders or the
Required Multicurrency Tranche Lenders have taken or may take any action
hereunder (including any consent to any amendment or waiver pursuant to
Section 9.02), provided that any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender which affects such Defaulting
Lender differently than other affected Lenders shall require the consent of such
Defaulting Lender;

 

46



--------------------------------------------------------------------------------

(c) if any LC Exposure exists at the time a Lender becomes a Defaulting Lender
then:

(i) all or any part of such LC Exposure shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Multicurrency Tranche
Revolving Credit Exposure Percentages but only to the extent (x) the sum of all
non-Defaulting Lenders’ Multicurrency Tranche Revolving Credit Exposures plus
such Defaulting Lender’s LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Multicurrency Tranche Commitments and (y) the conditions
set forth in Section 4.02 are satisfied at such time; and

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent cash collateralize such Defaulting Lender’s
LC Exposure (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 2.06(j) for so
long as such LC Exposure is outstanding;

(iii) if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to Section 2.22(c), the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
Section 2.22(c), then the fees payable to the Lenders pursuant to Section 2.12
shall be adjusted in accordance with such non-Defaulting Lenders’ Multicurrency
Tranche Revolving Credit Exposure Percentages; or

(v) if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to Section 2.22(c), then, without prejudice to any rights
or remedies of the Issuing Bank or any Lender hereunder, all facility fees that
otherwise would have been payable to such Defaulting Lender (solely with respect
to the portion of such Defaulting Lender’s Multicurrency Tranche Commitment that
was utilized by such LC Exposure) and letter of credit fees payable under
Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure shall be
payable to the Issuing Bank until such LC Exposure is cash collateralized and/or
reallocated; and

(d) so long as any Lender is a Defaulting Lender, the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Multicurrency
Tranche Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrowers in accordance with Section 2.22(c), and participating
interests in any such newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 2.22(c)(i) (and Defaulting Lenders shall not participate therein).

(e) In the event that the Administrative Agent, the Borrowers and the Issuing
Bank each agrees that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then the LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s
Multicurrency Tranche Commitment and on such date such

 

47



--------------------------------------------------------------------------------

Lender shall purchase at par such of the Loans of the other Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Multicurrency Tranche Revolving Credit
Exposure Percentage and/or its Dollar Tranche Revolving Credit Exposure
Percentage, as applicable.

ARTICLE III

Representations and Warranties

Each of the Borrowers represents and warrants to the Administrative Agent and
the Lenders that:

SECTION 3.01. Organization; Powers. Each of the Parent and its Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

SECTION 3.02. Authorization; Enforceability. The Transactions are within the
Borrowers’ corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action. This Agreement has been duly
executed and delivered by the Borrowers and constitutes a legal, valid and
binding obligation of the Borrowers, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate any applicable law or
regulation or the charter, by-laws, memorandum or articles of association or
other organizational documents of the Parent or any of its Subsidiaries or any
order of any Governmental Authority applicable to the Parent or any of its
Subsidiaries, (c) will not violate or result in a default under any indenture,
agreement or other instrument binding upon the Parent or any of its Subsidiaries
or its assets, or give rise to a right thereunder to require any payment to be
made by the Parent or any of its Subsidiaries, and (d) will not result in the
creation or imposition of any Lien on any asset of the Parent or any of its
Subsidiaries except Liens created under the Credit Documents.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Borrowers
have heretofore furnished to the Lenders the consolidated balance sheet and
statements of income, stockholders equity and cash flows (including
consolidating statements and schedules) of the Parent as of and for the fiscal
years ended December 31, 2008 and December 31, 2009, reported on without
qualification by Ernst & Young LLP, independent public accountants. Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the Parent and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP.

 

48



--------------------------------------------------------------------------------

(b) Since December 31, 2009, there has been no material adverse change in the
business, assets, operations, prospects or condition, financial or otherwise, of
the Parent and its Subsidiaries, taken as a whole or of Argo US and its
subsidiaries, taken as a whole.

SECTION 3.05. Properties. (a) The Parent and its Subsidiaries have good title
to, or valid leasehold interests in, all their real and personal property
material to their business, taken as a whole, except for minor defects in title
that do not interfere with their ability to conduct their business as currently
conducted or to utilize such properties for their intended purposes.

(b) Each of the Parent and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Parent and its Subsidiaries
does not infringe upon the rights of any other Person, except for any such
infringements that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrowers, threatened against or
affecting the Parent or any of its Subsidiaries (i) that could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect or (ii) that involve this Agreement or the Transactions.

(b) Except with respect to any matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, neither
the Parent nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

SECTION 3.07. Compliance with Laws and Agreements. Each of the Parent and its
Subsidiaries is in compliance with: (i) the charter, by-laws, memorandum or
articles of association or other organizational documents applicable to it,
(ii) all laws, regulations and orders of any Governmental Authority applicable
to it or its property and (iii) all indentures, mortgages, leases, contracts,
agreements and other instruments binding upon its or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing. Neither the Parent nor any Subsidiary is a party to any agreement or
instrument or subject to any charter or other corporate restriction which could
reasonably be expected to have a Material Adverse Effect.

SECTION 3.08. Investment Company Status. Neither the Parent nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.09. Taxes. Each of the Parent and its Subsidiaries has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being

 

49



--------------------------------------------------------------------------------

contested in good faith by appropriate proceedings and for which the Parent or
such Subsidiary, as applicable, has set aside on its books adequate reserves or
(b) to the extent that the failure to do so could not reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $10,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $10,000,000 the fair
market value of the assets of all such underfunded Plans.

SECTION 3.11. Insurance Licenses. As of the Effective Date, (i) Schedule 3.11
attached hereto lists all of the jurisdictions in which any Significant
Insurance Subsidiary holds active Licenses and is authorized to transact
insurance business, (ii) no such License is the subject of a proceeding for
suspension or revocation, there is no sustainable basis for such suspension or
revocation, and to any Borrower’s knowledge, no such suspension or revocation
has been threatened by any Governmental Authority, except as could not
reasonably be expected to result in a Material Adverse Effect, (iii) Schedule
3.11 also indicates the type or types of insurance in which each such Insurance
Subsidiary is permitted to engage with respect to each License therein listed,
and (iv) none of the Significant Insurance Subsidiaries transacts any insurance
business, directly or indirectly, in any state other than those enumerated in
Schedule 3.11.

SECTION 3.12. Subsidiaries. As of the Effective Date, the Parent has no
Subsidiaries other than those Subsidiaries listed on Schedule 3.12. Schedule
3.12 correctly sets forth, as of the Effective Date, (i) the percentage
ownership (direct or indirect) of the Parent in each class of capital stock or
other equity of its Subsidiaries and also identifies the direct owner thereof,
(ii) the jurisdiction of organization of each such Subsidiary and (iii) with
respect to each such Subsidiary, whether such Subsidiary is a Significant
Insurance Subsidiary.

SECTION 3.13. Material Agreements. Neither the Parent nor any Subsidiary is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement to which it is a party, which
default could reasonably be expected to have a Material Adverse Effect.

SECTION 3.14. Environmental Matters. In the ordinary course of its business, the
officers of the Borrowers consider the effect of Environmental Laws on the
business of the Parent and its Subsidiaries, in the course of which they
identify and evaluate potential risks and liabilities accruing to the Borrowers
due to Environmental Laws. On the basis of this consideration, the Borrowers
have concluded that, other than laws affecting the insurance industry generally,
Environmental Laws cannot reasonably be expected to have a Material Adverse
Effect. Neither the Parent nor any Subsidiary has received any notice to the
effect that

 

50



--------------------------------------------------------------------------------

its operations are not in material compliance with any of the requirements of
applicable Environmental Laws or are the subject of any federal or state
investigation evaluating whether any remedial action is needed to respond to a
release of any toxic or hazardous waste or substance into the environment, which
non compliance or remedial action could reasonably be expected to have a
Material Adverse Effect.

SECTION 3.15. Disclosure. Each of the Borrowers has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the reports, financial statements, certificates
or other information furnished by or on behalf of the Borrowers to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder taken as a whole (as modified or supplemented
by other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Borrowers
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time (it being understood that
projected financial information is as to future events and is not to be viewed
as fact and that actual results during the period or periods covered by any such
information may differ significantly from the projected results and such
differences may be material).

SECTION 3.16. Solvency. Each of the Borrowers is Solvent.

SECTION 3.17. Foreign Pension Plan. Except as, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect,
(i) each Foreign Pension Plan has been maintained in compliance with its terms
and in compliance with the requirements of any and all applicable laws,
statutes, rules, regulations and orders (including all funding requirements and
the respective requirements of the governing documents for each such Foreign
Pension Plan) and has been maintained, where required, in good standing with
applicable regulatory authorities, (ii) all contributions required to be made
with respect to a Foreign Pension Plan have been timely made, (iii) no actions
or proceedings have been taken or instituted to terminate or wind-up a Foreign
Pension Plan, and (iv) neither any Borrower nor any Subsidiary has incurred any
obligation in connection with the termination of or withdrawal from any Foreign
Pension Plan. The present value of the accrued benefit liabilities (whether or
not vested) under each Foreign Pension Plan, determined as of the end of the
Parent’s most recently ended fiscal year on the basis of actuarial assumptions,
each of which is reasonable, did not exceed by more than $10,000,000 the current
value of the assets of such Foreign Pension Plan allocable to such benefit
liabilities.

 

51



--------------------------------------------------------------------------------

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
participate in Letters of Credit and of the Issuing Bank to issue Letters of
Credit hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (i) Dewey & LeBoeuf LLP, US counsel for the Borrowers, (ii) Conyers
Dill & Pearman, Bermuda counsel for the Borrowers, (iii) Dewey & LeBoeuf, UK
counsel for the Borrowers and (iv) in house counsel to Argo US, in form and
substance reasonably satisfactory to the Administrative Agent and covering such
other matters relating to the Borrowers, this Agreement or the Transactions as
the Administrative Agent shall reasonably request. The Borrowers hereby request
such counsel to deliver such opinion.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Borrowers, the
authorization of the Transactions and any other legal matters relating to the
Borrowers, this Agreement or the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.

(d) The Administrative Agent shall have received a certificate relating to the
solvency of each of the Borrowers in form and substance reasonably satisfactory
to the Administrative Agent.

(e) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Parent, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02, stating (i) the Argo US Rating and
(ii) the Subsidiary Rating of each Insurance Subsidiary of Argo US.

(f) All obligations of the Borrowers under their Credit Agreement dated
February 27, 2009 with JPMCB as administrative agent and the lenders party
thereto, shall have been or shall substantially contemporaneously be repaid in
full and such agreement shall be terminated.

(g) The Administrative Agent shall have received projections for the Parent and
its Subsidiaries for the fiscal years ending December 31, 2010, December 31,
2011, December 31, 2012 and December 31, 2013 satisfactory to it in its sole
discretion.

(h) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out of pocket expenses required to be
reimbursed or paid by the Borrowers hereunder.

 

52



--------------------------------------------------------------------------------

The Administrative Agent shall notify the Borrower Representative and the
Lenders of the Effective Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 3:00 p.m., Chicago time, on April 30,
2010 (and, in the event such conditions are not so satisfied or waived, the
Commitments shall terminate at such time).

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Borrowers set forth in this
Agreement shall be true and correct in all material respects (except that any
representation or warranty which is already qualified as to materiality or by
reference to Material Adverse Effect shall be true and correct in all respects)
on and as of the date of such Borrowing or the date of issuance, amendment,
renewal or extension of such Letter of Credit, as applicable, except to the
extent such representations and warranties expressly relate to an earlier date
(in which case such representations and warranties shall be true and correct in
all material respects (except that any representation or warranty which is
already qualified as to materiality or by reference to Material Adverse Effect
shall be true and correct in all respects) as of such earlier date).

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated (or, in the case
of any Letter of Credit extending past the Maturity Date, been cash
collateralized in accordance with Section 2.06(j)) and all LC Disbursements
shall have been reimbursed, each of the Borrowers covenants and agrees with the
Lenders that:

SECTION 5.01. Financial Statements; Ratings Change and Other Information. The
Borrowers will furnish to the Administrative Agent for distribution to each
Lender:

(a) within 90 days after the end of each fiscal year of the Parent, audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year (including unaudited
consolidating balance

 

53



--------------------------------------------------------------------------------

sheet and income statement schedules, as customarily prepared by the Parent, for
each of the Parent its consolidated Subsidiaries and Argo US and its
consolidated subsidiaries) for the Parent. The consolidated financial statements
will set forth in each case in comparative form the figures for the previous
fiscal year as available, all reported on by Ernst & Young LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Parent and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;

(b) With respect to each Insurance Subsidiary domiciled in the United States, as
soon as available, and in any event (i) within 15 days after the date required
to be filed, a copy of each such Insurance Subsidiary’s statutory Annual
Statement for such year ended December 31, as filed with the insurance
department (or other equivalent insurance regulatory authority) of the state or
other jurisdiction of domicile of such Insurance Subsidiary, and (ii) by
June 15th of each year, a copy of each such Insurance Subsidiary’s audited or
unaudited, as the case may be, financial statements for such year ended
December 31, as filed with the insurance department (or other equivalent
insurance regulatory authority) of the state or other jurisdiction of domicile
of such Insurance Subsidiary. The financial statements referred to in this
Section 5.01(b)(ii) shall fairly present in all material respects the statutory
financial position of each such Insurance Subsidiary as of the dates therein
specified and the statutory results of operations and cash flow of each such
Insurance Subsidiary for the periods therein specified, and shall be prepared in
conformity with SAP. The financial statements referred to in sub-clause (ii) of
this Section 5.01(b) shall, if required, be accompanied by an audit report
thereon of Ernst & Young LLP or such other firm of independent auditors of
recognized national standing selected by the Parent that is reasonably
satisfactory to the Administrative Agent to the effect that such financial
statements present fairly, in all material respects, the financial position of
each such Insurance Subsidiary as of the end of the fiscal year being reported
on in conformity with SAP and that the examination of such auditors in
connection with such financial statements has been conducted in accordance with
generally accepted auditing standards and included such tests of the accounting
records and such other auditing procedures as said auditors deemed necessary in
the circumstances.

(c) within 60 days after the end of each of the first three fiscal quarters of
each fiscal year of the Parent, unaudited consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year
(including unaudited consolidating balance sheet and income statement schedules,
as customarily prepared by the Parent, for each of the Parent its consolidated
Subsidiaries and Argo US and its consolidated subsidiaries) for the Parent. The
consolidated financial statements will set forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year as available, all
certified by a Financial Officer of the Parent or Argo US, as applicable, as
presenting fairly in all material respects the financial condition and results
of operations

 

54



--------------------------------------------------------------------------------

of the Parent and its consolidated Subsidiaries on a consolidated basis and Argo
US and its consolidated subsidiaries in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes;

(d) concurrently with any delivery of financial statements under clause (a) or
(c) above, a certificate of a Financial Officer of the Parent or Lynn Geurin,
James Tees, Jay Bullock, or another person approved by the Administrative Agent
as a Financial Officer of Argo US (i) certifying as to whether a Default has
occurred and, if a Default has occurred, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating compliance with Sections 6.09,
6.10 and 6.11 (and, in the case of deliveries under clause (a) above,
Section 6.12), (iii) stating whether any change in GAAP or in the application
thereof has occurred since the date of the audited financial statements referred
to in Section 3.04 and, if any such change has occurred, specifying the effect
of such change on the financial statements accompanying such certificate and
(iv) solely with respect to certificates delivered with Section 5.01(a)
deliveries, an updated version of Schedule 3.11 providing current lists of the
information required thereby;

(e) promptly after the same become publicly available, copies of all 10K, 10Q
and 8K reports (or successor forms thereof) and other material reports, proxy
statements and other materials filed by any Borrower or a Subsidiary with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all of the functions of said Commission, or with any national securities
exchange, as the case may be, in any event other than routine reports which are
required to be provided to any of the above-listed entities concerning the
management of employee benefit plans, including, without limitation, stock
purchases or the exercise of stock options made under any such employee benefit
plan;

(f) promptly after S&P or any other nationally recognized rating agency shall
have announced a change in Rating, written notice of such rating change;

(g) promptly after A.M. Best, S&P or any other nationally recognized rating
agency shall have announced a change in its financial strength rating of an
Insurance Subsidiary or any Affiliate thereof, or shall have first assigned a
rating thereto, written notice of such changed or initial rating;

(h) prompt notice of the creation of any Subsidiary or of any Person becoming a
Subsidiary;

(i) as soon as practicable and in any event not later than sixty (60) days after
the beginning of each fiscal year of the Parent, commencing with the year
beginning January 1, 2011, a copy of the plan and forecast of the Parent and its
Subsidiaries for such fiscal year;

(j) Promptly upon request by the Administrative Agent, reports in form
reasonably satisfactory to the Administrative Agent detailing the portfolio of
investments held by the Parent and each of its Subsidiaries as of the end of
their most recently

 

55



--------------------------------------------------------------------------------

completed fiscal quarter certified by an officer of the Parent or Lynn Geurin,
James Tees, Jay Bullock, or another person approved by the Administrative Agent
as a Financial Officer of Argo US; and

(k) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Parent or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request, including any
actuarial reports prepared regarding any Insurance Subsidiary, provided, that
the delivery of any actuarial reports shall be subject to the consent of the
applicable independent actuarial consulting firm (if then required).

Information required to be delivered pursuant to the foregoing Section 5.01(a),
(c) and (e) shall be deemed to have been delivered on the date on which the
Borrowers deliver copies of such information to the Administrative Agent on
behalf of the Lenders or on the date on which the Borrowers provide notice
(including notice by electronic transmission) to the Administrative Agent that
such information has been posted on the U. S. Securities and Exchange Commission
website on the Internet at sec.gov/edgar/searches.htm or at another website
identified in such notice and accessible by the Lenders without charge.

SECTION 5.02. Notices of Material Events. The Borrowers will furnish to the
Administrative Agent for distribution to each Lender promptly after any Borrower
becomes aware thereof, written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Borrower or
any Affiliate thereof that could reasonably be expected to result in a Material
Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Parent and its Subsidiaries in an aggregate amount exceeding
$10,000,000;

(d) the receipt by the Parent or any Subsidiary of any notice from any
Governmental Authority, trustee or actuary in relation to any non-compliance
with any laws, regulations and rules applicable to any Foreign Pension Plan,
including funding requirements and the respective requirements of the governing
documents for such Foreign Pension Plan, which could reasonably be expected to
result in liability of the Parent and its Subsidiaries in an aggregate amount
which, either alone or with any other such events which have occurred, exceeds
$10,000,000;

(e)(i) the receipt by any Borrower or any Insurance Subsidiary of any notice
from any Governmental Authority of the expiration without renewal, revocation or
suspension of, or the institution of any proceedings to revoke or suspend, any
License now or hereafter held by any Insurance Subsidiary which is required to
conduct insurance business in compliance with all applicable laws and
regulations, other than such expiration, revocation or suspension which,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect, (ii) the receipt of any notice

 

56



--------------------------------------------------------------------------------

from any Governmental Authority of the institution of any disciplinary
proceedings against or in respect of any Insurance Subsidiary, or the issuance
of any order, the taking of any action or any request for an extraordinary audit
for cause by any Governmental Authority which, if adversely determined, could
reasonably be expected to have a Material Adverse Effect or (iii) any judicial
or administrative order limiting or controlling the insurance business of any
Insurance Subsidiary (and not the insurance industry generally) which has been
issued or adopted and which could reasonably be expected to have a Material
Adverse Effect; and

(f) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Parent setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. The Borrowers will, and will cause
each Subsidiary to, do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its legal existence and the rights,
licenses, permits, privileges and franchises material to the conduct of the
business of the Borrowers and their Subsidiaries, taken as a whole; provided
that the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03.

SECTION 5.04. Payment of Obligations. The Borrowers will, and will cause each
Subsidiary to, pay its obligations, including Tax liabilities, that, if not
paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) such Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.05. Maintenance of Properties; Insurance. The Borrowers will, and will
cause each Subsidiary to, (a) keep and maintain all property material to the
conduct of the business of the Borrowers and their Subsidiaries taken as a whole
in good working order and condition, ordinary wear and tear excepted, and
(b) maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by companies engaged in the same or similar businesses operating in the same or
similar locations.

SECTION 5.06. Books and Records; Inspection Rights. The Borrowers will, and will
cause each Subsidiary to, keep proper books of record and account in which full,
true and correct entries are made of all dealings and transactions in relation
to its business and activities. The Borrowers will, and will cause each
Subsidiary to, permit any representatives designated by the Administrative Agent
or any Lender, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.

 

57



--------------------------------------------------------------------------------

SECTION 5.07. Compliance with Laws. The Borrowers will, and will cause each
Subsidiary to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 5.08. Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used only for general corporate purposes, including working capital and
acquisitions permitted hereby. No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the Regulations of the Board, including Regulations T, U and X. Letters of
Credit shall be used solely to support the ordinary course obligations of the
Parent and its Subsidiaries. Notwithstanding anything herein to the contrary, no
Letter of Credit hereunder shall be issued to support the capital requirements
at Lloyd’s of London, otherwise known as “Funds at Lloyd’s”.

SECTION 5.09. Insurance Licenses and Permits. The Borrowers shall cause each of
the Insurance Subsidiaries to hold and maintain certificates of authority and
any other required insurance licenses in each state or other jurisdiction in
which such Insurance Subsidiary conducts an insurance business except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated (or, in the case of any Letter
of Credit extending past the Maturity Date, been cash collateralized in
accordance with Section 2.06(j)) and all LC Disbursements shall have been
reimbursed, each of the Borrowers covenants and agrees with the Lenders that:

SECTION 6.01. Indebtedness. The Borrowers will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

(a) Indebtedness created hereunder;

(b) Indebtedness existing on the date hereof and set forth in Schedule 6.01 (and
any guaranties by the Borrowers thereof) and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof, including any Subordinated Indebtedness that may be
incurred pursuant to the proviso to the last sentence of Section 6.16;

(c) Indebtedness outstanding under the Trust Preferred Securities in an
aggregate principal amount not to exceed $311,334,000 at any time, together with
all guaranty obligations owing in respect thereof;

 

58



--------------------------------------------------------------------------------

(d) Other Indebtedness not otherwise permitted under this Section 6.01, of the
same or similar character as the Trust Preferred Securities together with all
guaranty obligations owing in respect thereof and constituting Subordinated
Indebtedness, so long as no Default shall arise hereunder upon the incurrence of
such Indebtedness, including without limitation a Default arising under
Section 6.10, and a compliance certificate, meeting the requirements of
Section 5.01(d) and showing the effect of the incurrence of such Indebtedness,
shall have been delivered to the Administrative Agent at least 5 days prior to
the incurrence of such Indebtedness;

(e) Indebtedness of any Borrower to any other Borrower, of any Borrower to any
Subsidiary and of any Subsidiary to any Borrower or any other Subsidiary;
provided that any such Indebtedness of a Borrower is unsecured and, at all times
more than five Business Days after the date hereof, is subordinated to the
obligations of the Borrowers hereunder upon terms satisfactory to the
Administrative Agent; provided further, that this clause (e) shall not permit
the Parent or any Subsidiary (other than Argo US or any subsidiary thereof) to
incur Indebtedness owing to Argo US or any subsidiary thereof upon or during the
continuance of a Default;

(f) Subordinated Indebtedness of any of the Borrowers subordinated on terms
satisfactory to the Administrative Agent to the Borrowers’ obligations arising
hereunder or under any note issued pursuant hereto; provided that all such
Indebtedness shall mature at least ninety one days after the Maturity Date and
shall otherwise be on terms and conditions reasonably satisfactory to the
Administrative Agent;

(g) Indebtedness (including Permitted Purchase Money Indebtedness) secured by
Liens, in a principal amount outstanding not to exceed $25,000,000 in the
aggregate at any time;

(h)(i) deferred purchase obligations in respect of Permitted Acquisitions which
are in the nature of “earn out” payments or similar payments relating to the
performance of the acquired entity or business and (ii) unsecured or
Subordinated Indebtedness of any Person in existence at the time such Person
(A) becomes a Subsidiary or (B) is merged with and into a Borrower, in either
case pursuant to a Permitted Acquisition; provided that such Indebtedness was
not incurred in connection with or in anticipation of such Permitted Acquisition
and, with respect to any such Subsidiary, such Person executes a Guarantee of
the Obligations (accompanied by related reasonably requested certificates and
legal opinions), all in form and substance satisfactory to the Administrative
Agent at the time of such Permitted Acquisition;

(i) Issuance of (i) collateralized letters of credit in the ordinary course of
business of reinsurance operations or (ii) fully collateralized letters of
credit which are issued to support the capital requirements applicable to the
Borrowers or any Insurance Subsidiary at Lloyd’s of London;

(j) Issuance of letters of credit in the ordinary course of business in an
outstanding undrawn face amount and/or unreimbursed drawn amount not to exceed
$5,000,000 in the aggregate at any time;

 

59



--------------------------------------------------------------------------------

(k) Unsecured senior notes incurred by any Borrower or Subsidiary (and related
guaranties thereof); provided that (i) on the date of any such incurrence, the
Borrowers shall deliver to the Administrative Agent a certificate of a Financial
Officer of the Parent or Lynn Geurin, James Tees or Jay Bullock as a Financial
Officer of Argo US setting forth reasonably detailed calculations demonstrating
(A) compliance with Sections 6.09, 6.10 and 6.11 both immediately before and
immediately after giving pro forma effect to such incurrence, and (B) projected
compliance with Sections 6.09, 6.10 and 6.11 for the succeeding twelve month
period supported by attached projections based on reasonable assumptions of
future results, (ii) no amortization or other scheduled principal payments with
respect to such Indebtedness shall be due or payable prior to the date 90 days
after the Maturity Date (and the holders thereof shall have no optional put or
similar rights with respect to such Indebtedness exercisable prior to the date
90 days after the Maturity Date), (iii) the Rating shall be at least BBB- both
immediately before the incurrence of such Indebtedness and after giving effect
thereto (and after giving effect to any adjustment of the Rating associated with
the incurrence of such Indebtedness), (iv) the final maturity of such
Indebtedness shall be at least five years from the date of incurrence and
(v) with respect to any Subsidiary incurring such Indebtedness (whether as
issuer or guarantor thereof), such Subsidiary executes a Guarantee of the
Obligations (accompanied by related reasonably requested certificates and legal
opinions), all in form and substance satisfactory to the Administrative Agent at
the time such Indebtedness is incurred;

(l) Indebtedness permitted pursuant to Section 6.05; and

(m) Indebtedness not otherwise permitted under this Section 6.01 in a principal
amount outstanding not to exceed $25,000,000 in the aggregate at any time;
provided that no more than $10,000,000 of such amount may be incurred by
Subsidiaries other than the Borrowers.

SECTION 6.02. Liens. The Borrowers will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a) Permitted Encumbrances;

(b) any Lien on any property or asset of the Borrowers or any Subsidiary
existing on the date hereof and set forth in Schedule 6.02; provided that
(i) such Lien shall not apply to any other property or asset of the Borrowers or
any Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;

(c) any Lien existing on any property or asset prior to the acquisition thereof
by a Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection

 

60



--------------------------------------------------------------------------------

with such acquisition or such Person becoming a Subsidiary, as the case may be,
(ii) such Lien shall not apply to any other property or assets of the Borrowers
or any Subsidiary and (iii) such Lien shall secure only those obligations which
it secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be

(d) Liens securing Indebtedness permitted pursuant to Section 6.01(g);

(e) Liens on fixed or capital assets acquired, constructed or improved by a
Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (g) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
90 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed the cost of
acquiring, constructing or improving such fixed or capital assets and (iv) such
security interests shall not apply to any other property or assets of the
Borrowers or any Subsidiary;

(f) Liens not otherwise permitted under this Section 6.02 securing Indebtedness
of less than $10,000,000 in the aggregate; and

(g) Liens on cash or debt securities and other investments pursuant to
Section 6.04(a) securing (i) Indebtedness permitted pursuant to Section 6.01(i)
or (ii) collateralized trusts, withheld balances and other collateral or
security arrangements in the ordinary course of reinsurance or insurance
business.

SECTION 6.03. Fundamental Changes. (a) The Borrowers will not, and will not
permit any Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Default shall have occurred and be continuing (i) any
Subsidiary may merge into a Borrower in a transaction in which such Borrower is
the surviving corporation, (ii) any Subsidiary (other than a Borrower) may merge
into any Subsidiary in a transaction in which the surviving entity is a
Subsidiary, (iii) a Person may be merged into a Borrower or any Subsidiary
pursuant to a Permitted Acquisition, and (iv) any Subsidiary (other than a
Borrower) may liquidate or dissolve if the Borrowers determine in good faith
that such liquidation or dissolution is in the best interests of the Borrowers
and is not materially disadvantageous to the Lenders; provided that any such
merger involving a Person that is not a wholly owned Subsidiary immediately
prior to such merger shall not be permitted unless also permitted by
Section 6.04.

(b) The Borrowers will not, nor will they permit any Subsidiary to, make any
Asset Disposition except for (i) Asset Dispositions expressly permitted by
Sections 6.04, 6.06 or 6.07 and (ii) other Asset Dispositions of property that,
together with all other property of the Borrowers and the Subsidiaries
previously leased, sold or disposed of in Asset Dispositions made pursuant to
Section 6.03(b) during the twelve-month period ending with the month in which
any such lease, sale or other disposition occurs, do not constitute a
Substantial Portion of the property of the Parent and its Subsidiaries; provided
that under no circumstances shall the Equity Interests in a Borrower be included
in a permitted Asset Disposition.

 

61



--------------------------------------------------------------------------------

(c) The Borrowers will not, and will not permit any Subsidiary to, engage to any
material extent in any business other than businesses of the type conducted by
the Parent and its Subsidiaries on the date of execution of this Agreement and
businesses complementary, reasonably related or incidental thereto.

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrowers will not, and will not permit any Subsidiary to, purchase, hold or
acquire (including pursuant to any merger with any Person that was not a
Wholly-Owned Subsidiary prior to such merger) any capital stock, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit, except:

(a) investments complying with the terms of the Argo Investment Policy;

(b) investments by the Parent or any Subsidiary in the capital stock of a
Subsidiary or, in the case of treasury shares, capital stock of the Parent held
on the Effective Date or purchased thereafter in transactions permitted pursuant
to Section 6.06(a)(ii);

(c) loans or advances made by any Borrower to any other Borrower, by any
Borrower to any Subsidiary or made by any Subsidiary to any Borrower or any
other Subsidiary to the extent the corresponding Indebtedness is permitted by
Section 6.01(e);

(d) Guarantees constituting Indebtedness permitted by Section 6.01;

(e) subject to the provisions of this Section 6.04 and, as applicable, the
requirements contained in the definition of Permitted Acquisition, the Parent
and its Wholly-Owned Subsidiaries may from time to time effect Permitted
Acquisitions and investments in joint ventures for aggregate consideration
(including Equity Interests and the assumption of Indebtedness) not to exceed
$200,000,000 in any fiscal year and $400,000,000 over the term of this Agreement
provided that (i) no Default is existing either at the time of the consummation
of such proposed investment and immediately after giving effect thereto;
(ii) with respect to any such proposed investment for aggregate consideration
(including Equity Interests and the assumption of Indebtedness) exceeding
$50,000,000, (A) the Rating shall be at least BBB- both immediately before the
consummation of such proposed investment and immediately after giving effect
thereto (and after giving effect to any adjustment of the Rating associated with
the consummation of such proposed investment) and (B) the Administrative Agent
shall have received written notice of any such proposed investment and
information materials related thereto in form and substance reasonably
satisfactory to it from the Borrower Representative not less than 7 days prior
to the consummation of such investment and (iii) the aggregate amount invested
in joint ventures pursuant to this Section 6.04(e) (valued at initial cost less
capital distributions) shall not exceed $50,000,000;

(f) investments of any Person in existence at the time such Person becomes a
Subsidiary pursuant to a Permitted Acquisition; provided that such investment
was not made in connection with or in anticipation of such Person becoming a
Subsidiary;

 

62



--------------------------------------------------------------------------------

(g) payroll, travel and similar advances to directors, officers and employees of
the Parent or any Subsidiary that are made in the ordinary course of business
not in excess of $2,500,000; and

(h) other investments (valued at initial cost) at no time aggregating more than
$10,000,000.

SECTION 6.05. Swap Agreements. The Borrowers will not, and will not permit any
Subsidiary to, enter into any Swap Agreement, except (a) Swap Agreements entered
into to hedge or mitigate risks to which a Borrower or any Subsidiary has actual
exposure (other than those in respect of Equity Interests of a Borrower or any
of its Subsidiaries), (b) Swap Agreements entered into in order to effectively
cap, collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of a Borrower or any Subsidiary and
(c) Swap Agreements entered into in connection with any Restricted Payments
permitted to be made under Section 6.06(a)(ii).

SECTION 6.06. Restricted Payments. The Borrowers will not, and will not permit
any Subsidiary to, declare, pay or make, or agree to declare, pay or make,
directly or indirectly, any Restricted Payment, except:

(a)(i) the Parent may declare and pay publicly announced and regularly scheduled
dividends on its issued and outstanding common stock that is traded publicly on
a national securities exchange and (ii) the Parent or any Subsidiary may make
stock repurchases and other Restricted Payments, in each case of or relating to
the Capital Stock of the Parent, pursuant to the stock repurchase plan approved
by the board of directors of the Parent on November 13, 2007 in an aggregate
amount not in excess of $120,000,000 after the Effective Date; provided, however
that no Restricted Payment shall be permitted to be declared, and no Restricted
Payment (other than dividends declared in compliance herewith) shall permitted
to be paid, under this clause (a) if any Default is existing either at the time
of the proposed Restricted Payment or immediately after giving effect thereto;

(b) the Parent may pay dividends payable solely in its common stock;

(c) the Borrowers and any Subsidiary may make any scheduled payment required in
connection with the Trust Preferred Securities permitted under Sections 6.01(c)
and (d); provided, however, that no payment shall be permitted under this clause
(c) upon the occurrence and during the continuance of a Default;

(d) the Borrowers and any Subsidiary may make any payment required in connection
with exercising the call rights under (i) any “Floating Rate Loan Stock” (as
described in the notes to the Parent’s financial statements for the period
ending December 31, 2009) or (ii) an aggregate amount of up to $150,000,000 of
any other Trust Preferred Securities permitted under Sections 6.01(c) and (d);
provided, however, that no payment shall be permitted under this clause (d) if
any Default is existing either at the time of the consummation of such proposed
payment or immediately after giving effect thereto;

 

63



--------------------------------------------------------------------------------

(e) the Borrowers and any Subsidiary may make any prepayment of the Trust
Preferred Securities permitted under Sections 6.01(c) and (d) in connection with
a refinancing thereof permitted under Section 6.16; and

(f) any Subsidiary may declare and pay or make Restricted Payments to any of the
Borrowers or to a Wholly-Owned Subsidiary provided, however, that Argo US shall
not make any Restricted Payment pursuant to this clause (f) upon the occurrence
and during the continuance of a Default or if a Default would result therefrom.

SECTION 6.07. Transactions with Affiliates. The Borrowers will not, and will not
permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) in the ordinary course of business at prices and on terms and
conditions not less favorable to such Borrower or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties, (b) transactions
between or among the Parent and its Wholly Owned Subsidiaries not involving any
other Affiliate, (c) any Restricted Payment permitted by Section 6.06,
(d) pursuant to the terms of the Intercompany Loan Agreement and (e) as
permitted by Section 6.04.

SECTION 6.08. Restrictive Agreements. The Borrowers will not, and will not
permit any Subsidiary to, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Borrowers or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets to secure
the obligations of the Borrowers hereunder or under any guaranty thereof, or
(b) the ability of any Subsidiary to pay dividends or other distributions with
respect to any shares of its capital stock or to make or repay loans or advances
to the Borrowers or any other Subsidiary or to Guarantee Indebtedness of the
Borrowers or any other Subsidiary; provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by law or by this Agreement,
(ii) the foregoing shall not apply to restrictions and conditions existing on
the date hereof identified on Schedule 6.08 (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition) or to restrictions and conditions similar to those set
forth in the Trust Preferred Securities upon the ability of special purpose
trust Subsidiaries and other entities to pay dividends or make distributions
related to Indebtedness of the same or similar character as the Trust Preferred
Securities, (iii) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary or
assets pending such sale, provided that such restrictions and conditions apply
only to the Subsidiary or assets to be sold and such sale is permitted
hereunder, (iv) clause (a) of the foregoing shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness and (v) clause (a) of the foregoing shall
not apply to customary provisions in leases and other contracts restricting the
assignment thereof.

SECTION 6.09. Minimum Interest Coverage Ratio. The Borrowers will not permit the
Interest Coverage Ratio as of the end of any fiscal quarter of the Parent to be
less than 2.5:1.00.

 

64



--------------------------------------------------------------------------------

SECTION 6.10. Maximum Leverage Ratio. The Borrowers will not permit the Leverage
Ratio to exceed .35 to 1.00 at any time.

SECTION 6.11. Tangible Net Worth. (a) Argo US will not permit at any time its
Tangible Net Worth to be less than the sum of (i) $600,131,000 plus (ii) 50% of
the positive net income of Argo US and its subsidiaries on a consolidated basis
for each fiscal quarter ending after December 31, 2009 and (b) the Parent will
not permit at any time its Tangible Net Worth to be less than the sum of
(i) $1,024,503,000 plus (ii) 75% of positive net income of the Parent and its
subsidiaries on a consolidated basis for each fiscal quarter ending after
December 31, 2009.

SECTION 6.12. Risk Based Capital Ratio. The Borrowers will not permit any of the
Specified Insurance Subsidiaries to have a Risk Based Capital Ratio of less than
300% as of December 31 of any calendar year from and including December 31,
2009.

SECTION 6.13. Fiscal Year. The Borrowers shall not, nor shall it permit any
Subsidiary to, change its fiscal year to end on any date other than December 31
of each year.

SECTION 6.14. Sale and Leaseback Transactions. Except for Sale and Leaseback
Transactions entered into in the ordinary course of business with respect to
real property owned by the Borrowers on the Effective Date or acquired
thereafter pursuant to a Permitted Acquisition, the Borrowers will not, and will
not permit any Subsidiary to, enter into or suffer to exist any Sale and
Leaseback Transaction.

SECTION 6.15. Rentals. The Parent will not, nor will it permit any Subsidiary
to, create, incur or suffer to exist obligations for operating lease rental
expense in respect of any fiscal year of the Parent in excess of $30,000,000 in
the aggregate for the Parent and its Subsidiaries.

SECTION 6.16. Subordinated Indebtedness; Other Indebtedness and Payments. The
Borrowers will not, and will not permit any Subsidiary to, make any amendment or
modification to the indenture, note or other agreement evidencing or governing
any Subordinated Indebtedness or directly or indirectly voluntarily prepay,
defease or in substance defease, purchase, redeem, retire or otherwise acquire,
any Subordinated Indebtedness; provided, however, that the Borrowers shall be
allowed at any time to voluntarily refinance any Subordinated Indebtedness with
new Subordinated Indebtedness so long as (a) the principal amount of such new
Indebtedness does not exceed the outstanding principal amount of the
Subordinated Indebtedness being refinanced (other than as a result of any
original issue discount not in excess of two percent); (b) such Indebtedness is
on terms (other than pricing), taken as a whole, no less favorable to the
Borrowers than the terms of the Subordinated Indebtedness being refinanced;
(c) such Indebtedness is subordinated to the applicable Obligations at least to
the same extent as the Subordinated Indebtedness being refinanced and (d) such
Indebtedness has a final scheduled maturity at least six months after the
Maturity Date and has scheduled payments prior to the Maturity Date not in
excess of the scheduled payments under the Subordinated Indebtedness being
refinanced. Notwithstanding anything in this Section to the contrary, this
Section 6.16 shall not apply to Indebtedness permitted by Section 6.01(e).

 

65



--------------------------------------------------------------------------------

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) any of the Borrowers shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement or any cash
collateral amount due pursuant to Section 2.06(j) when and as the same shall
become due and payable (including under Section 2.20 hereof but excluding under
Section 2.04 hereof), whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;

(b) any of the Borrowers shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three
Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrowers or any Subsidiary in or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder, shall prove to have been incorrect when made or deemed made;

(d) the Borrowers shall fail to observe or perform any covenant, condition or
agreement contained in Sections 5.02, 5.03 (with respect to any Borrower’s
existence), 5.08 or in Article VI;

(e) the Borrowers shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article), and such failure shall continue unremedied for a
period of 30 days after notice thereof from the Administrative Agent to the
Borrower Representative (which notice will be given at the request of any
Lender);

(f) any of the Borrowers or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable (giving
effect to any applicable cure period relating thereto);

(g) any event or condition occurs that results in any Material Indebtedness or
any Trust Preferred Security Indebtedness becoming due prior to its scheduled
maturity or that enables or permits (with or without the giving of notice, the
lapse of time or both) the holder or holders of any Material Indebtedness or
Trust Preferred Security Indebtedness or any trustee or agent on its or their
behalf to cause any Material Indebtedness or Trust Preferred Security
Indebtedness to become due, or to require the prepayment, repurchase, redemption
or defeasance thereof, prior to its scheduled maturity; provided that this
clause (g) shall not apply to secured Indebtedness that becomes due as a result
of the voluntary sale or transfer of the property or assets securing such
Indebtedness;

 

66



--------------------------------------------------------------------------------

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, winding-up, administration,
reorganization or other relief in respect of any of the Borrowers or any
Subsidiary or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, administration, receivership
or similar law now or hereafter in effect or (ii) the appointment of a
liquidator, receiver, trustee, custodian, sequestrator, conservator,
administrator, administrative receiver or similar official for any of the
Borrowers or any Subsidiary or for a substantial part of its assets, and, in any
such case, such proceeding or petition shall continue undismissed for 60 days or
an order or decree approving or ordering any of the foregoing shall be entered;

(i) any of the Borrowers or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, winding-up, administration,
reorganization or other relief under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, (ii) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any proceeding or petition described in clause (h) of this Article, (iii) apply
for or consent to the appointment of a liquidator, receiver, trustee, custodian,
sequestrator, conservator, administrator or similar official for any of the
Borrowers or any Subsidiary or for a substantial part of its assets, (iv) file
an answer admitting the material allegations of a petition filed against it in
any such proceeding, (v) make a general assignment for the benefit of creditors
or (vi) take any action for the purpose of effecting any of the foregoing;

(j) any Borrower or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $10,000,000 shall be rendered against any Borrower, any Subsidiary or
any combination thereof and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of any Borrower or any Subsidiary to enforce any such judgment;

(l) an ERISA Event or circumstance in respect of any Foreign Pension Plan shall
have occurred that, in the opinion of the Required Lenders, when taken together
with all other ERISA Events and such circumstances that have occurred, could
reasonably be expected to result in a Material Adverse Effect;

(m) a Change in Control shall occur;

(n) the AM Best Financial Strength Rating of any Significant Insurance
Subsidiary shall be less than B++ (or any such Significant Insurance Subsidiary
shall have no AM Best Financial Strength Rating) and such event shall continue
unremedied for a period of five (5) Business Days;

 

67



--------------------------------------------------------------------------------

(o) obligations owing in connection with the Trust Preferred Securities or
Indebtedness incurred pursuant to Section 6.01(f) shall at any time and for any
reason cease to be fully subordinated to the Obligations outstanding in
connection with the Credit Documents;

(p) any governmental authority revokes or fails to renew any material license,
permit or franchise of any Borrower or any Significant Insurance Subsidiary, or
any Borrower or any Significant Insurance Subsidiary for any reason loses any
material license, permit or franchise, or any Borrower or any Significant
Insurance Subsidiary suffers the imposition of any restraining order, escrow,
suspension or impound of funds in connection with any proceeding (judicial or
administrative) with respect to any material license, permit or franchise, which
could reasonably be expected to result in losses or liability of the Borrowers
or any of the Significant Insurance Subsidiaries, individually or in the
aggregate, in excess of $10,000,000 and such event shall continue unremedied for
a period of five (5) Business Days;

then, and in every such event (other than an event with respect to any of the
Borrowers described in clause (h) or (i) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower
Representative, take either or both of the following actions, at the same or
different times: (i) terminate the Commitments, and thereupon the Commitments
shall terminate immediately, and (ii) declare the Loans then outstanding to be
due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers; and in case of any event with
respect to any of the Borrowers described in clause (h) or (i) of this Article,
the Commitments shall automatically terminate and the principal of the Loans
then outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers.

ARTICLE VIII

The Administrative Agent

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrowers or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

 

68



--------------------------------------------------------------------------------

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrowers or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower Representative or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(v) the satisfaction of any condition set forth in Article IV or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

69



--------------------------------------------------------------------------------

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrowers. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrowers, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrowers to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrowers and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

The Administrative Agent shall be permitted from time to time to designate one
of its Affiliates to perform the duties to be performed by the Administrative
Agent hereunder with respect to Loans and Borrowings denominated in Foreign
Currencies. The provisions of this Article VIII shall apply to any such
Affiliate mutatis mutandis.

The Lenders identified on the front page of this Agreement as Syndication Agent
or Co-Documentation Agents shall not have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i) if to any Borrower, to it c/o Argo Group US, Inc., 10101 Reunion Place,
Suite 500, San Antonio, Texas 78216, Attention of Jay Bullock, (Telecopy No.
(210) 377-2637); with a copy to Lynn Geurin, (Telecopy No. (210) 344-5852 and
Craig Comeaux, (Telecopy No. (210) 321-8409);

 

70



--------------------------------------------------------------------------------

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 1020 NE Loop
410, 1st Floor, San Antonio, Texas 78209, Attention of Jennifer Wilkinson
(Telecopy No. (210) 829-6109);

(iii) if to the Administrative Agent for Eurocurrency Loans in Foreign
Currencies, to J.P. Morgan Europe Limited, 125 London Wall, London EC1W 2JD,
Attention of Ching Loh/The Manager, Telecopy No. +44(0) 207 777 2360);

(iv) if to the Issuing Bank, to it at JPMorgan Chase Bank, N.A., 1020 NE Loop
410, 1st Floor, San Antonio, Texas 78209, Attention of Jennifer Wilkinson
(Telecopy No. (210) 829-6109); and

(v) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower Representative
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, the Issuing Bank or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Issuing Bank and the Lenders hereunder are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or consent to any departure by the
Borrowers therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.

 

71



--------------------------------------------------------------------------------

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrowers and the Required Lenders or by the Borrowers and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender or alter the
nature of such Commitment (i.e. its nature as either a Dollar Tranche Commitment
or a Multicurrency Tranche Commitment) without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
affected thereby, (iv) change any portion of this Agreement in a manner that
would alter the pro rata nature of payments, loans and Commitment reductions
under this Agreement, without the written consent of each Lender, (v) change any
of the provisions of this Section or the definitions of “Required Lenders” or
“Required Multicurrency Tranche Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender, (vi) release any Borrower
from any of its joint and several liabilities in respect of the Obligations
without the written consent of each Lender or (vii) change any provision of
Sections 2.04, 2.06(c), 2.06(j), 2.10(g) or 2.10(h) without the consent of each
Lender adversely affected thereby; provided further that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent or the Issuing Bank hereunder without the prior written consent of the
Administrative Agent or the Issuing Bank, as the case may be.

(c) Notwithstanding the foregoing, Schedule 3.11 hereto shall be deemed amended
without the consent of any other party solely to reflect revisions or
supplements of the type described in the parenthetical in the first sentence of
Section 3.11 upon the delivery by the Borrower Representative to the
Administrative Agent of a revised Schedule 3.11 reflecting such revisions and
supplements.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrowers shall pay
(i) all reasonable out of pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the syndication of the
credit facilities provided for herein, the preparation and administration of
this Agreement or any amendments, modifications or waivers of the provisions
hereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) without duplication of amounts otherwise payable hereunder,
all reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by the Administrative Agent, the Issuing Bank or any Lender, including the fees,
charges and disbursements of (A) any counsel for the Administrative Agent, the
Issuing Bank or any Lender, and (B) a financial advisor for the

 

72



--------------------------------------------------------------------------------

Administrative Agent, the Issuing Bank and the Lenders, in connection with the
enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

(b) The Borrowers shall indemnify the Administrative Agent, the Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement or any
agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
the Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrowers or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrowers or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses resulting from the
gross negligence or willful misconduct of such Indemnitee.

(c) To the extent that the Borrowers fail to pay any amount required to be paid
by them to the Administrative Agent or the Issuing Bank under paragraph (a) or
(b) of this Section, each Lender severally agrees to pay to the Administrative
Agent or the Issuing Bank, as the case may be, such Lender’s Dollar Revolving
Commitment Exposure Percentage or Multicurrency Revolving Commitment Exposure
Percentage, as the case may be, (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent or the Issuing Bank in its capacity as such.

(d) To the extent permitted by applicable law, the Borrowers shall not assert,
and hereby waive, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable not later than ten days
after written demand therefor.

 

73



--------------------------------------------------------------------------------

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the
Borrowers may not assign or otherwise transfer any of their respective rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrowers without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Bank and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

(A) the Borrowers, provided that no consent of the Borrowers shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee;

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of any Commitment to an assignee that
is a Lender with a Commitment immediately prior to giving effect to such
assignment; and

(C) the Issuing Bank, provided that no consent of the Issuing Bank shall be
required for an assignment of any Dollar Tranche Commitment.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrowers and the Administrative Agent otherwise consent, provided that no such
consent of the Borrowers shall be required if an Event of Default has occurred
and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

 

74



--------------------------------------------------------------------------------

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrowers and their
affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent, the Issuing Bank and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

75



--------------------------------------------------------------------------------

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.06(d) or (e), 2.07(c),
2.18(d) or 9.03(c), the Administrative Agent shall have no obligation to accept
such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph.

(c) (i) Any Lender may, without the consent of the Borrowers, the Administrative
Agent or the Issuing Bank, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrowers, the Administrative Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.18(c) as though it were a
Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrowers’
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Borrower
Representative is notified of the participation sold to such Participant and
such Participant agrees, for the benefit of the Borrowers, to comply with
Section 2.17(e) as though it were a Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including

 

76



--------------------------------------------------------------------------------

without limitation any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrowers herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of any of the

 

77



--------------------------------------------------------------------------------

Borrowers against any of and all the obligations of such Person now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured. The rights of each Lender under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each of the Borrowers hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
against the Borrowers or their respective properties in the courts of any
jurisdiction.

(c) Each of the Borrowers hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

78



--------------------------------------------------------------------------------

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to any Borrower and its obligations, (g) with
the consent of the Borrowers or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, the Issuing Bank or any
Lender on a non-confidential basis from a source other than the Borrowers. For
the purposes of this Section, “Information” means all information received from
the Borrowers relating to any Borrower or its business, other than any such
information that is available to the Administrative Agent, the Issuing Bank or
any Lender on a non-confidential basis prior to disclosure by the Borrowers. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE PRECEDING PARAGRAPH
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE PARENT AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWERS AND THEIR AFFILIATES
AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES) AND ITS SECURITIES.
ACCORDINGLY, EACH

 

79



--------------------------------------------------------------------------------

LENDER REPRESENTS TO THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.14. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrowers that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies such Person, which information includes the names and addresses
of the Borrowers and other information that will allow such Lender to identify
the Borrowers in accordance with the Act.

SECTION 9.15. Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.

(b) The obligations of each Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrowers agree, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrowers
contained in this Section 9.15 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.

 

80



--------------------------------------------------------------------------------

SECTION 9.16. Appointment and Authorization of Borrower Representative.

(a) Each Borrower hereby designates, appoints, authorizes and empowers Argo US
as its agent to act as specified in the capacity of Borrower Representative
under this Agreement and each of the other Credit Documents and Argo US hereby
acknowledges such designation, authorization and empowerment, and accepts such
appointment. Each Borrower hereby irrevocably authorizes and directs the
Borrower Representative to take such action on its behalf under the respective
provisions of this Agreement and the other Credit Documents, and any other
instruments, documents and agreements referred to herein or therein, and to
exercise such powers and to perform such duties hereunder and thereunder as are
specifically delegated to or required of the Borrower Representative by the
respective terms and provisions hereof and thereof, and such other powers as are
reasonably incidental thereto, including, without limitation, to take the
following actions for and on such Borrower’s behalf:

(i) to submit on behalf of each Borrower Borrowing Requests, and notices of
conversion or continuation of Loans to the Administrative Agent in accordance
with the provisions of this Agreement, each such notice to be submitted by the
Borrower Representative to the Administrative Agent as soon as practicable after
its receipt of a request to do so from a Borrower; and

(ii) to submit on behalf of each Borrower requests for the issuance of Letters
of Credit in accordance with the provisions of this Agreement, each such request
for the issuance of a Letter of Credit to be submitted by the Borrower
Representative as soon as practicable after its receipt of a request to do so
from any Borrower.

(b) The Borrower Representative is further authorized and directed by each of
the Borrowers to take all such actions on behalf of such Borrower necessary to
exercise the specific powers granted in clauses (i) and (ii) above and to
perform such other duties hereunder and under the other Credit Documents, and
deliver such documents as delegated to or required of the Borrower
Representative by the terms hereof or thereof. The Administrative Agent and each
Lender may regard any notice or other communication pursuant to any Credit
Documents from the Borrower Representative as a notice or communication from all
Borrowers, and may give any notice or communication required or permitted to be
given to any Borrower or Borrowers hereunder to the Borrower Representative on
behalf of such Borrower or Borrowers. Each Borrower agrees that each notice,
election, representation and warranty, covenant, agreement and undertaking made
on its behalf by the Borrower Representative shall be deemed for all purposes to
have been made by such Borrower and shall be binding upon and enforceable
against such Borrower to the same extent as if the same had been made directly
by such Borrower.

(c) The Borrower Representative may perform any of its duties hereunder or under
any of the other Credit Documents by or through its agents or employees.

[Signature page follows]

 

81



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

ARGO GROUP INTERNATIONAL HOLDINGS, LTD.

By

 

/s/ Jay S. Bullock

Name:

 

Jay S. Bullock

Title:

 

EVP & CFO

ARGO GROUP US, INC.

By

 

/s/ Jay S. Bullock

Name:

 

Jay S. Bullock

Title:

 

EVP, Finance

ARGO INTERNATIONAL HOLDINGS LIMITED

By

 

/s/ Jay S. Bullock

Name:

 

Jay S. Bullock

Title:

 

Director

ARGO UNDERWRITING AGENCY LIMITED

By

 

/s/ Jay S. Bullock

Name:

 

Jay S. Bullock

Title:

 

Director

[Signature Page to Argo Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually

and as Administrative Agent

By

 

Jennifer Wilkinson

Name:

  Jennifer Wilkinson

Title:

 

Senior Vice President

[Signature Page to Argo Credit Agreement]



--------------------------------------------------------------------------------

Wells Fargo Bank.N.A

By

 

/s/ Terry L.Witte

Name:

  Terry L.Witte

Title:

  Sr. Vice President

[Signature Page to Argo Credit Agreement]



--------------------------------------------------------------------------------

U.S. Bank N.A.

By

 

/s/ Evan Glass

Name:

  Evan Glass

Title:

  Vice President

[Signature Page to Argo Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC

By

 

/s/ Stuart Ratcliffe

Name:

  Stuart Ratcliffe

Title:

  Director

[Signature Page to Argo Credit Agreement]



--------------------------------------------------------------------------------

The Bank Bermuda Limited

By

 

/s/ Matthew Living

Name:

  Matthew Living

Title:

  Senior Relationship Manager

 

The Bank Bermuda Limited

By

 

/s/ Guillermo Konecny

Name:

  Guillermo Konecny

Title:

  Head of Global Banking & Markets

[Signature Page to Argo Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.

By

 

/s/ Tiffany Burgess

Name:

  Tiffany Burgess

Title:

  Vice President

[Signature Page to Argo Credit Agreement]



--------------------------------------------------------------------------------

THE FROST NATIONAL BANK

By

 

/s/ Victor J Harris

Name:

  Victor J Harris

Title:

  Senior Vice President

[Signature Page to Argo Credit Agreement]



--------------------------------------------------------------------------------

Schedule 1.01

PRICING SCHEDULE

 

APPLICABLE MARGIN

(ALTERNATIVE BASE RATE SPREAD)

   LEVEL I     LEVEL II     LEVEL III  

Leverage Ratio £ 20%

   1.25 %    1.50 %    2.25 % 

Leverage Ratio £ 30%

   1.50 %    1.75 %    2.50 % 

Leverage Ratio > 30%

   1.75 %    2.00 %    3.00 % 

 

APPLICABLE0 MARGIN

(EUROCURRENCY SPREAD)

   LEVEL I     LEVEL II     LEVEL III  

Leverage Ratio £ 20%

   2.25 %    2.50 %    3.25 % 

Leverage Ratio £ 30%

   2.50 %    2.75 %    3.50 % 

Leverage Ratio > 30%

   2.75 %    3.00 %    4.00 % 

 

COMMITMENT FEE

   LEVEL I     LEVEL II     LEVEL III  

Commitment Fee Rate

   0.50 %    0.50 %    0.75 % 

“Argo US Rating” means, at any time, the rating issued by S&P and then in effect
with respect to the Argo US’s Issuer Credit Rating, as determined without
third-party enhancement.

“Borrower Rating” means, as of any date of determination, the Argo US Rating;
provided, however, that at any time that there exists both an Argo US Rating and
a Parent Rating and there is a split between such Ratings, then the higher1 of
such Ratings shall apply, unless there is a split in Ratings of more than one
level, in which case the level that is one level higher than the lower Rating
shall apply.

“Parent Rating” means, at any time, the rating, if any, issued by S&P and then
in effect with respect to the Parent’s Issuer Credit Rating, as determined
without third-party enhancement.

“Rating” means an Argo US Rating or a Parent Rating.

“Subsidiary Rating” means, at any time, the AM Best Financial Strength Rating
then in effect for Argo US’s rated operating insurance Subsidiaries.

“Level I Status” exists at any date if, on such date, the Borrower Rating is BBB
or better and the Subsidiary Rating is A or better.

 

 

1

It being understood and agreed, by way of example, that a Rating of A- is one
level higher than a Rating of BBB+.



--------------------------------------------------------------------------------

“Level II Status” exists at any date if, on such date, the Borrowers have not
qualified for Level I Status and the Borrower Rating is BBB- or better and the
Subsidiary Rating is A- or better.

“Level III Status” exists at any date if, on such date, the Borrowers have not
qualified for Level I Status or Level II Status.

“Status” means Level I Status, Level II Status and Level III Status.

The Applicable Rate shall be determined in accordance with the foregoing table
based on the Status as determined from the then current Borrower Rating and
Subsidiary Rating and the Leverage Ratio as reflected in the then most recent
financial statements delivered pursuant to Section 5.01 (the “Financials”). The
Borrower Rating and Subsidiary Rating in effect on any date for the purposes of
this Schedule shall be that in effect at the close of business on such date.
Adjustments, if any, to the Applicable Rate arising out of a change in the
Leverage Ratio shall be effective five Business Days after the Administrative
Agent has received the applicable Financials. If the Borrowers fail to deliver
the Financials to the Administrative Agent at the time required pursuant to this
Agreement, then the Applicable Rate shall be the highest Applicable Rate set
forth in the foregoing table for the then effective Borrower Rating and
Subsidiary Rating until five Business Days after such Financials are so
delivered. Until adjusted after the receipt of the first set of Financials
delivered after the Effective Date, Level II Status with a Leverage Ratio of 22%
shall be deemed to exist.

 

2